                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF VIRGINIA


UNITED STATES OF AMERICA            )
                                    )
v.                                  )
                                    )
JOHN DOE 2010R03793                 )       1-19-dm-00050-AJT
                                    )
JEREMY HAMMOND,                     )
                                    )
            Movant                  )
____________________________________)




                           APPENDIX OF EXHIBITS
                                    Table of Contents

2013 Letters to the Honorable Loretta A. Preska, U.S.D.J.

2013 Letter from Chris Van Der Berg…………………………….………………………...A1-A2

2013 Letter from Michael R. Pitula…………………….……………………………….......A3-A4

2013 Letter from Jerome E. Boyle………………………………………………………….A5-A6

2013 Letter from Brad Thompson………………………………………………………….A7-A8

2013 Letter from Eric Conrad………………………………………………………………….A9

2013 Letter from Max Suchan………………………………………………………………...A10

2013 Letter from Chris Howard……………………………………………………………….A11

2013 Letter from Sidoni Gonzalez………………………………………………………..A12-A13

2013 Letter from Lisa Fithian…………………………………………………………….A14-A15

2013 Letter from Debra Michaud……………………………………………………..…A16-A17

2013 Letter from Robert Boyle……………………………………………………………….A18

2013 Letter from Sarah Aubry…………………………………………………………..A19-A20

2013 Letter from Ben Goodman………………………………………………………………A21

2013 Letter from Brian Murray………………………………………………………….A22-A23

2013 Letter from Richard Stallman…………………………………………………………..A24

2013 Letter from HackThisSite.org……………………………………………………..A25-A28

2013 Letter from Dr. Gabriella Coleman………………………………………………..A29-A32

Mr. Hammond’s Public Statements

February 2, 2013 Statement by Jeremy Hammond
“Aaron Swartz and the Criminalization of Dissent”……………………………………...A33-A35

May 28, 2013 Statement by Jeremy Hammond
“Statement from Jeremy Regarding His Plea”…………………………………………………A36




                                            1
August 19, 2013 Statement by Jeremy Hammond
“Statement from Jeremy Hammond, read at August 19 fundraiser”……………………..A37-A38

November 15, 2013 Statement by Jeremy Hammond
“Jeremy Hammond’s Sentencing Statement”………….…………………………………A39-A43

January 24, 2014 Statement by Jeremy Hammond
“Greetings from Manchester, Kentucky!”…………..…………………………………………A44

June 1, 2014 Statement by Jeremy Hammond
“Jeremy Hammond Reacts to Hector Monsegur’s ‘Sentencing”” Reject the NSA White Hat Sabu
Ideology”………...……………………………………………………………………….A45-A46

January 22, 2015 Statement by Jeremy Hammond
“Jeremy Hammond’s statement on the plea and sentencing of his brother, Jason Hammond”
…………………………………………………………………………………………....A47-A48

June 11, 2018 Statement by Jeremy Hammond
“June 11 Day of Solidarity with Long-Term Anarchist Prisoners”……………..………..A49-A50

June 11, 2019 Statement by Jeremy Hammond
“June 11th 2019 Solidarity Message”…………………………………………………….A51-A52

October 10, 2019 Statement by Jeremy Hammond
“Jeremy Hammond Issues Statement Explaining Why He is Resisting the Grand Jury”..A53-A54

Tweets by Jeremy Hammond

April 11, 2019 Tweet on Chelsea Manning Grand Jury Resistance…………………………...A55

January 30, 2014 Tweet on Jerry Koch Grand Jury Resistance………………………………..A56

April 12, 2019 Tweet on Chelsea Manning Grand Jury Resistance…………………………...A57

August 21, 2018 Tweet of Prison Strikers…………………………………………………….A58

April 20, 2018 Tweet Condemnin Hector Monsegur’s Cooperation ………………………….A59

November 28, 2017 Tweet in Support of Lauri Love……………………………………….…A60

June 28, 2017 Tweet in Support of J20 Protestors……………………………………………..A61

February 28, 2017 Tweet in Support of Julian Assange and Edward Snowden……………….A62

February 9, 2017 Tweet in Support of #BlackLivesMatter and anti-Trump protesters………..A63




                                           2
November 15, 2016 Tweet in Support of Lauri Love………………………………………….A64

July 28, 2016 Tweet in Support of Prison Strikers………………………………...…………..A65

June 30, 2016 Tweet Condemning the Cooperation of Brandon Darby…………..…………..A66

May 25, 2016 Tweet in Support of Prison Strikers……………………………………………A67

May 2, 2016 Tweet in Support of Prison Strikers…………………………………………..…A68

December 24, 2015 Tweet in Support of #BlackLivesMatter protestors……………………...A69

2014-2015 Tweets on Monsegur’s Cooperation, Grand Juries, and Lauri Love……………....A70

2020 Letters to the Honorable Anthony J. Trenga, U.S.D.J.

Letter from Robert Boyle………………………………………………………………………A71

Letter from Emma Best………………………………………………………………………..A72

Letter from Bria Murray………………………………………………………………….A73-A74

Letter from Jason Hammond……………………………………………………………..A75-A77

Letter from Margaret Ratner Kunstler…………………………………………………………A78

Letter from Jake Davis…………………………………………………………………………A79

Letter from Elisa Lee……………………………………………………………………..A80-A82

Letter from Freddy Martinez…………………………………………………………………...A83

Letter from Nancy Norelli………………………………………………………………..A84-A85

Letter from Gerald Koch………………………………………………………………….A86-A87

Letter from Cooper Quintin……………………………………………………………………A88

Letter from Brad Thomson……………………………………………………………....A89-A90

Letter from Rose Howell………………………………………………………………………A91

Letter from Matthew Zito……………………………………………………………...…A92-A93




                                           3
                                                         A1

Honorable Loretta A. Preska
C hi ef Judge
So uth ern DistTict of New York
500 Pearl Street
New York, NY L0007

O ctober 20, 20 13

Dear Judg e Pre ska,

          I am writing to you toda y as a concerne d citizen and one of Jeremy Hammond 1s former
teachers. l am now in my twentieth year as a teac h er and am proud to say in that time 1 have h ad a
number of talented and jntellectually gifted stu d ents. I would place J eremy Hammond into that
category. While I am familiar w ith many aspects of Jeremy 1s case and recogn ize he has pied guilty to
a violation of the Computer Fraud and Abuse Act, I would like to tell you about the Jeremy
Hammond I have known since he was a high school sop homor e in my Contemporary World History
Honor s course.
           From our first conv ersations, I knew that J eremy was someone w ho looked beyond the facts
and paid clo se attention to world events. You can in1.agin.emy e."Xc     itern en t as a teache r to ha ve someone
in my class who cou ld speak intelligently about the Israeli-Palestinian confli ct, the effec ts of'the Cold
War, and the impact of European colonialism on the development of African poLtical stTUctures.
Coupled with his brother Jason, we would spend many days after schoo l talking about the current
state of affairs in the world and the United States. Similarly, J eremy 1s eagerness to lea r-n was a
characteristic he us ed as a too l to bring people together. Unquestionably, bjs pass ion for
contemporaiy history incre ased the int erest of hi s classmates in gain .ing a deeper understanding of the
world a.nd in see king answers that went beyond the scope of th e cou rs e. Not surpri singly, during the
 Middle East Peace Talks simulation, J eremy was the head of the Palestinian delegation.               Even as a
sop homor e . h e under stood many of the political i ntri cac ies of the Palestinian s ituation and the Israeli
occupation oFthe West Bank and Gaza. In fact, it was J eremy's group that came up with the agreed
 upon solution of a g radual withdrawal from the occupied territories over a ten year period to provide
the opportunity for tbe Pal esti nian s to create a state for themselves. His ability to see both sides of th e
problem and employ diplom ati c negotiations and a compassionate approach served as a model for
 s ubs equent peace talk s in Contemporary World Hi story. Additionally, as J ere my moved along in his
 high schoo l career, h e continu ed to find ways to make a positive impact on his school and hi s peers.

Io the fall of 2001, J ere my a nd his brother came to me and asked if it was possible to boJd a Battle o f
the Bands. They came with ideas and more importantl y, with access to equipment we could use for
sou nd. I think t hat they mostly wanted to use the Battle of the Bands as a showca se for their band, Ice
Titan, but their energy was contagio us and I agreed to sponsor the event. With insight beyond their
years, they rightly felt we co uld utilize the event to raise money for local and national cha r itable
organizations and to hold a food drive for the loca l food pantry. Over $1100 was raised and 5 boxes of
food were collec ted in that inaugural year . Much of the money went to a local camp called TLC Camp
for kid s with cancer. As I mentioned, this was the 11inaugural" year. We have sin ce held eigh t more
Battles raising over $10,000 a nd donating on average, 10 boxes of food per event. l have no doubt that
if J ere my and his brother liad not pursued this endeavor , there wou ld be no Battle of the Bands today.
It was their optimism about making a po sitive impact on their comm.unity and schoo l that inspired me
to co ntinu e this tradition of utilizing musi c to bene fit others.

     As demonstrated by his ability to inspire positivity amongst his peers and teachers, J eremy
Hammond is someone who ha s u sed his considerable gilts to create more thoughtful and

                                                         A1
                                                   A2

compas ionate members of ociety. Jeremy's acts of civil disobedience only sought to expose tbe
hypocrisy be perceived as negatively affecting the itizen of' this couotry and the world community.
He had no finan ·a1gain from bis actions.

         While the long-t rm impact of his actions on Stratfor i at best, debatable, what i
uoque tionab Je is the negative ff'ect of a Jong prison sentence on Jeremy. He ha already served over
15 months , including exhaustive stints in solitary confinement. Jeremy has always had a strong sense
of justice and has stood up for those who are unable to stand for themselves. Therefore, as his former
teacher, I am asking for justice to be served and leruency provided in the sentencing of Jeremy
Hammond.

With Regards.




Social Studies Teacher
Battle of the Bands Producer
Leadership Coordinator
Glenbard East High chool




                                                   A2
                                               A3

Michael R. Pitula

Chicago, IL -

Honorable Loretta A Preska
Chief Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

October 14, 2013

Dear Judge Preska:

I am contacting you in regard to the upcoming sentencing hearing of Jeremy Hammond. As a
GED and adult literacy instructor who works with many ex-offenders on Chicago's West Side, I
recognize the Court's responsibility to implement the law by imposing fair and just sentences for
criminal violations. As you determine the sentence for Jeremy's plea of guilty of violating the
Computer Fraud and Abuse Act, I respectfully urge you to demonstrate compassion and consider
the many positive contributions that this young man has made to society.

I have personally known Jeremy for about ten years through his community involvement here in
Chicago and the surrounding suburbs. I first came to know Mr. Hammond through his
publication of a high school newspaper weighing in on the wars and invasions of the time. It was
impressive to see a young person engaging in civic discourse on matters of such global import at
an age when many youth are caught upin the latest passing gossip or fad. This genuine concern
for the course of public life is a characteristic that I believe has motivated Mr. Hammond over
the last decade.

While we were never particularly close, I would interact with Mr. Hammond fairly regularly in
the years to follow.I spent a time working as a community organizer for a local environmental
justice organization in the Latino neighborhoods on the Southwest Side of Chicago. I would
encounter Jeremy in the course of my outreach and he was always open to learning of and
supporting the efforts of the community to secure equal access to clean air and public transit to
travel to work and school. Hammond showed solidarity, in spite of the fact that he was not
originally from the community. He became involved in supporting various public campaigns,
speaking at transit board hearings and picketing with neighbors to draw attention to the public
health threats posed by violations of clean air laws and regulations on the part of nearby plants
and factories. His demeanor was always one of humility and genuine interest to serve.

In this way, he also shared his wealth of computer knowledge free of charge. Rather than use his
talents for personal wealth or fame, he would regularly conduct research, help set up websites or
provide other technical assistance to non-profit organizations or community groups committed to
social justice. It is my belief that even in the circumstances immediately before the Court, in
which Jeremy has pled guilty to utilizing his computer abilities in a way that violated federal
law; he was motivated not by selfish gain, but out of an ideal to benefit the public well-being.




                                               A3
                                              A4


Jeremy's public service here in Chicago has been extensive. It is not limited to the examples that
I have described here. I knew him to be active with and supportive of a broad range of efforts at
creating a better world . He has worked directly with neighbors and friends to help end hunger,
end sexism and gender-based violence, and to stop neighborhood displacement of low income
tenants and homeowners. He has been an ally to groups working for human rights and
environmental justice and to build healthy and diverse communities. He engaged in these efforts
while maintaining employment as a productive member of society.

I respectfully request that the hefty testimony of Hammond's positive motivations and good
works be added to the scales and that you exercise your judicial discretion to grant leniency to
this young man who is sincerely committed to contributing to the improvement of our society.
When determining how long to sentence any defendant, it is important to consider the safety and
well-being of the community from which they come. Jeremy Hammond's role in this community
is overwhelmingly positive. Giving him an extended prison sentence will carve out this light and
darken Chicago's streets just a little more. A prolonged absence from this community will, in
fact, prevent him from being able to contribute his time and energy to volunteering and helping
those in need.

Sincerely,

         £ L~
 YV11•0iwtJ
Michael R. Pitula




                                              A4
                                                                         A5


                                            ALVIN    W. BLOCK                 & ASSOCIATES
                                                           ATTORNEYS            AT LAW
                                                      33    NORTH       tA   SALLE    STREET

                                                                 30TH        F"LOOR

                                                    CHICAGO.        ILL!NOIS           60802:
ALVIN       W,       BLOCK
                                                           www.chicagolawyers.com
BERNARD                   N.      BLOCK
JEROME              I!.     BOYLE
                                                                                                      (312:)  346-56156
REBECCA                   R.      TRAYBER
                                                                                                   F'AX (312)    7S·BLOCK
                                                                                                attomeys@Chlcagolawyers.com
.JACOB          S.        OUTHMAN
         (,.000-,          ....   ,)




                                                               October 2, 2013

        The Honorable Loretta A. Preska
        Chief Judge
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, NY 10007

        Re: Jeremy Hammond

        Dear Judge Preska,
                              I've been practicing law in Chicago for almost 30 years. I do civil litigation
        to earn my living+but I also devote a substantial portion of my time to pro bona publico work as
        a volunteer Legal Observer for the Chlcago Chapter of the National Lawyers Guild. Legal
        Observers go out on the streets with clients who engage in protests, demonstrations, and civil
        disobedience for political reasons. We are there to ensure that our clients' c-0nstitutional rights
        are given the respect they deserve.
                 I have known Jeremy Hammond for approximately 8 years, initially as a Legal Observer,
        but later as a neighbor as well. While first only another face in the crowd. over time Jeremy
        distinguished hlmself as an activist prepared to risk his liberty with acts of civil disobedience.
        Your Honor is no doubt familiar with his arrest record. As someone who v.'aS present at many of
        the events leading to his arrest, or present at the police lock-ups afterward, or both, I can assure
        you that Jeremy was always driven, not by any selfish motive, but rather by an exceedingly
        altruistic commitment to the causes which he advocated. And everything I saw of Jeremy~s
        behavior in my community confirms this. Jeremy lived an ascetic life, scraping by on barely
        enough resources to survive. Instead of looking out for himself~ he saw it as his duty to look out
        for others, and to help others when they needed it. He could always be counted on to help a
        friend or neighbor in need, frequently at the cost of substantial personal sacrifice. And his self-
         sacrifice extended even to what is, to him, his most precious possession, i.e .• his personal liberty.

                If Jeremy has a fault, it is that he loves, not wisely, but perhaps too well. Jeremy is a
        giving. loving soul, motivated by an ardent commitment to the betterment of humanity, He is
        now, once again. sacrificing his most precious possession, his freedom, for a cause he sincerely




                                                                         A5
                                               A6


The Honorable Loretta Preska
October 2, 2013
Page Two



believes to be greater than himself. His legal responsibility has been determined definitively by
his plea, but his behavior as a moral person is best explained by the very American tradition of
dissentand civil disobedience.
       I would suggest thatYourHonorconsiderJeremy'smotivationin determininghis
sentence. Jeremyis not a common criminaldrivenby personalgain or malice, but rathera
political activist driven by an overwhelming love for humanity. I would respectfully submit that,
if the worst thing you can say about this defendant is that he is bewildered by an excess oflove,
thenhe is worthyof some measureof mercy.




                                                     JeromeE. Boyle

JEB/mys




                                               A6
                                                                A7

 PEOPLE)' LAW OFFl(E                                                         i·            .         '11ll0N. Milwaukee ·
                                                                                               C!:iicago,Illinois, ,60642
                                                                                                         (773) 235-0070 .
                                                                                                   . Fax (773) 235-6699
                                                                                                . Pe()plesLaw@aol.com
  Michael E. Deutsch
 ·13€!.n
      H,'Elson·. .
 .Sarah G'elSomirio
  Janjrle_L:.Hbft,.
  Joey L..Mogul
  John'L, Stainthorp ·..
  Jan.Sllsler,
, G. Ffl;,tTayior,Jr.

 · ·Of c;~osel ·
Jeffrey,H Haas·                                                         ,October '.7,2013

       Hon Judge.J,>reska,·.
     . ChiefJtidge     .
     · SciuthernDJStrict ofNewYoik.
       5 00 Pearl St "
      NewYork, NY,.


      Dear Hon 'Judg,lPreska,

      i am ccint~cting,yciu{n tegardto        the upcoming ~entendnghearing of Jeremy f.lamt)lond. Working full,
                                a
· .. . . ti~e 11s'par~legal 'at Jaw firm in Chicago; Ireciognize t]i,e Comt' s responsibility td implement the •
       ' law by imposing fah and Just sentences           for
                                                        c;'illlinal yiolatio,is. As you determine th\, sentence for
      . ·'.Je;emy's plea of gl!.ilty~fviolatingthe Computer Fr>!,.;dand:Abuse Act, hespectfully urge yon to.·
          denioilstrat¢ compassi011and conside,: the mmy positive contributions of thi; yo~ng man. ·

    · I have   perspn~Ily kno~1}eremy for.seve;~l years, thr~ugli hls c~mrininjfy involvenie~t ll~re in
     '.Chicago:, While wewere, pevei p~1ticularly close, I canwsaw him fairly regularly and was fo1tuPa:te
                 to
      .en<iugh becollle acquaii)ted with hi~ t)irough mutual ftie~ds and mutual irivol~ement'in.. .      . .
    ' community projects. '!always foµnr] him t~•be friendly and ple~sant. One tb,jng that always struck
       me·
        . .
            about. Jeremy
                     '  - . was- his generosity'
                                     '     . ' an<l
                                                 '
                                                   benevplent.approach
                                                    . '·.              towai'd working withpeople
                                                                         '                .      -
                                                                                                   and
     ,assisting other.s.. ·

       Jeremy. was active with a numbel' of projects and the one I was rn'o~tfamrliar with w~s a. community
                                                                        a
       ·center where he .volunteered. The 'center .had a kitchen; hosted_ lending iibrril:y'.held events a:n.d
       provided free tutoring and, cl~sses.' Qnoile palticulai Occasio~,I w~~ world~g with·a group that was
... '.responding to the.financial crisis 'and its impact on.working people a11dmiddie class fi.11µHiesirl the ,
  · ' Chicagci area.· One o( the things we decided to do was td prepare a large meal that ~mild be shared, ,
       publicly in.the clowntoWI)are~. We felt that this Would be a symbolic, yet tangible deinons!J'aticin of. '
    .. our. social respo~sibiiity to ensure that those around us receive the things they need to -survi;~, ·· ·. . .
       Jeremy ,nsui·ed that we would be able touse the ~ommunity center's kit,;hen and wentout of his way •· .
    . to open the cente1:early      on
                                     a Sunday morning. He even went above and_beyond, by staying at the
      .ceriterto help us dook an~ running errands to help ns,g'et supplies.     ,'    '.·,    '
      '                    ..            .   '•                              '


     I recall another instance when I~as tiying to donate a box of books to one of the community center's
   · prqject's. The persoiJ.,~ho
                       .      .
                                 responded.to
                                  :
                                              my email
                                                 .'
                                                       was J:eremy and .he went
                                                       ,.                  -. -
                                                                                ont of his way t; meet .me
                                                                                                    '   .




                                                                A7
                                                      A8
  Hon Judge Preska,
  October 7, 2013
  Page 2



  at a time that accommodated me and my schedule. I ended up showing np later than we
                                                                                           had
  schednled and I fonnd Jeremy alone, doing clerical tasks. His response was not frustratio
                                                                                            n or
  annoyance thatT had inconvenienced· him, but genuine appreciation that I was donating books.
                                                                                                   He
  seemed sincerely happy to know that by donating his time, a handful of people would be
                                                                                            able to have
  access to resources they wouldn't have otherwise had.

  Jeremy's unselfish attitude can also be seen in how he used and shared his computer knowled
                                                                                                  ge and
  skills. It would not be an exaggeration to describe Jeremy's technical ability as "exceptio
                                                                                              nal" or
  "brilliant." It always impressed me that he went out of his way to sharn this knowledge
                                                                                            with
  members of the community and to offer his services free of charge. He would regularly
                                                                                            set up
 websites or provide other technical assistance free of charge to non-profit organizations
                                                                                            or
 community groups. committed to social causes. Instead of using his abilities for personal
                                                                                              wealth or
 fame, he chose to volunteer.at community computer clinics that assist young people and
 underprivileged individuals from the community in learning basic computer skills necessar
                                                                                               y to do
 their homework, write a resume or design a website. It is notable that even in the circumst
                                                                                               ance
 immediately before the Court, in which Jeremy has pied guilty to utilizing his computer
                                                                                            prowess in a
 way that violated federal law, he was motivated not by a selfish desire, but from abeliefth
                                                                                             at his
 actions could benefit people in a positive way.

 Jeremy's public service here in Chicago has been far-reaching and I'm sure it extends beyond
 activitie~ I'm familiar with. However, I knew him to be active with and supp01iive of organiza
                                                                                                tions
 working to end hunger, to end sexism and to end environmental ·degradation and the negative
                                                                                               health
 impacts that come from it. He supported groups working for racial justice, struggling against
 neighborhood displacement, supportive of the rights of immigrants and building diverse
                                                                                         communities.
 He did all of this while also maintaining employment and volunteering with the commun
                                                                                         ity center.
 I am respectfully requesting that you exercise your judicial discretion to grant leniency to
                                                                                              this young
man who is sincerely committed to contributing to society. When determining how long
                                                                                             to sentence
 any defendant, it is impo1iant to consider the safety and well-being _ofthe community they
                                                                                               are from.
I can say with great confidence that Jeremy Hammond's role in this community is overwhe
                                                                                               lmingly
positive and that an extended prison sentence will not make me feel more safe or secure.
                                                                                              His
prolonged absence from this community will in fact prevent him from being able to contribut
                                                                                                 e his
time and energy volunteering and helping those in need.




~--
./sr-d'Thomson   ·
                             -


                                                      A8
                                                    A9

Dear Judge Preska,


Before I was even in high school more than 12 years ago, Jeremy Hammond took the time to help
create the foundations of my programming knowledge. Jeremy helped teach me how to program
comprehensive websites and make them secure from potential hacking exploits out of his own goodwill
and interest in internet security. From his kind gesture I was able to create my own web design business
while I was still in high school and gain over 15 clients.


In the age of information Jeremy Hammond is an informer supporting the freedom of information. It is
very disheartening for me to see a person with so much knowledge and skill to be treated as a enemy
combatant, being indefinitely detained for exposing the constitutionally illegal activities private
surveillance corporations undertake with little to no oversight. For a company such as Startfor to
undertake these actions and not take simple security measures to protect their own data shows a severe
lack of aptitude on their part.


Jeremy Hammond is a peace activist and he used his skills to shed light into the darkness that has
veiled our country for over 12 years. He had no position for financial gain in exposing these truths even
though Stratfor was blatantly staging to use this information for profit. A ten year term is clearly a
harsh sentence considering that Jeremy's codefendants in Ireland will not be prosecuted and those in the
United Kingdom will spend no more than 16 months in prison for this act of civil disobedience. I ask
for your leniency in his sentencing and I hope for the return of Jeremy to our society as soon as
possible. There is nothing wrong with spreading truth in an empire of lies.


“You will know the truth, and the truth will set you free.” John 8:32


Sincerely,




Eric Conrad




                                                    A9
                                            A10



Honorable Loretta A Preska
Chief Judge
Southern District ofNew York
500 Pearl Street
New York, NY 10007

October 8, 2013

Dear Judge Preska:

My name is Max Suchan and I am a law student at DePaul University College of Law in
Chicago. I also know Jeremy Hammond personally , and consider him a friend. I am
aware that Jeremy has pied guilty to a violation of the Computer Fraud and Abuse Act. I
am writing today to ask you for leniency when you sentence him on November I 5th

Throughout 2004 and 2005, Jeremy and I belonged to a group called Food Not Bombs,
an organization that cooked hot meals several times a week to feed to homeless people
and migrant workers in an economically impoverished community on the Southside of
Chicago. We often cooked in Jeremy ' s apartment and he was always busy gathering
food donations, cooking, and sharing food. I witnessed his generosity countless times,
and I was always touched with his ability to deeply connect to the homeless people who
came to eat, and treat them with the utmost respect. On one occasion , Jeremy spent the
better part of the week gathering hundreds of winter jackets , scarves, hats and gloves to
distribute during the food serving. I believe Jeremy is motivated with a sense of care and
compassion rarely found to such degrees, especially in our generation.

Jeremy pleaded guilty to violating federal law. However , he did not gain anything,
financially or otherwise, as a result of his actions. I am aware that his co-defendants in
Ireland will not be prosecuted , and his co-defendants in the United Kingdom , already
convicted , will spend no more than 16 months in prison.

Jeremy is a bright, compassionate and thoughtful person in the prime of his life. Keeping
him in prison any longer will only do a disservice not only to his potential and future, but
our society as well. Please feel free to contact me if you have any questions and thank
you for your time .

Respectfully ,

 ~~
Max Suchan




                                            A10
                                                          A11

Dear Judge Preska,


        My name is Chris Howard. I am writing to you on behalf Of Midwest Books Through Bars, a non-profit
group which sends out books and other reading material , free, upon request to anyone who requests it. The
majority of the peopte who we send books to are currently incarcerated or receiving treatment at halfway houses . I
became involved with this group several years ago when Jeremy introduced me to it. Im happy to say that, after
almost 6 years.I still have the privilege to be working with a group that provides education and knowledge free of
charge to people , who have otherwise been forgotten about in our society. Before Jeremy's arrest he was always
the person who played the biggest part in Midwest Books Through Bars. Every week he would show up early and
get everything set up and would often prepare food for everyone once they arrived. His selflessness could never be
surpassed, I remember on several occasions where we had run out of funding for that week (as all funds we have
to send out books are donated to us), and Jeremy would pay all the expenses out of pocket and never asked to be
reimbursed. It's not as if he's sending out these books to his close friends , these are people he has never even met
before but simply asked for some help from him. Jeremy always talked about how important education was and
how nobody deserves to be denied a proper education in life. His selfless actions have inspired countless people in
our community and have set a standard for how we should treat one another. I ask you, Judge, to please show
leniency in his sentencing, Jeremy is someone who we need in our community and things just haven't been the
same without him around.



Thank you for your time ,


Chris Howard



Midwest Books Through Bars

         'r r     0 '        '
   c · :.j      _/pt/\




                                                          A11
                                               A12



                                                                             October 12, 2013

Honorable Loretta A. Preska
Chief Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

Dear Judge Preska,

My name is Sidoni Gonzalez, I am currently the executive director of a music school in
Chicago, Illinois., and I am writing this letter in support of Jeremy Hammond. I have known
Jeremy for about 3 years . Jeremy quickly became someone I admire and respect very much.
His ability to connect with people and his peaceful and fun-loving energy astonished me.

Jeremy and I met doing work for Food Not Bombs in the Pilsen community in Chicago. Food
Not Bombs was a food distribution program that served healthy, home cooked meals to
people in the community whose access to such resources is often scarce . More recently this
program has evolved into a distribution of fresh groceries. Jeremy had been part of Food
Not Bombs long before I became involved with the program. He was always friendly and
helpful in teaching me how Food Not Bombs worked and eager to pass on any other useful
knowledge .

I was raised in the Pilsen neighborhood where I met Jeremy. Pilsen is a predominantly
Latino neighborhood rich in culture, love and energy. It is located on the south side of
Chicago; Pilsen is well known for its murals, art galleries, cafe's and generous people.
Unfortunately, Pilsen also suffers from gang violence that is mostly orchestrated by the
youth in the community.

Jeremy's enthusiasm for social work inspired me to get mor e involved with the youth in my
community . While working together we had plenty of conversations about our duties and
responsibilities to those around us; and the impact we could have on the lives of those we
interact with. Since then I have been able to volunteer my time at Mujeres Latinas en
Accion, a non- profit organization dedicated to helping and supporting domestic abuse
survivors and their families. The specific project I am involved with is Proyecto Juventud
(Project Youth) a sex education, after-school program for women 12-17 years of age. We
provide them with a safe space to do homework, twice a week we engage them in outdoor
activities that promote physical health and create workshops that teach them leadership ,
skills. Jeremy has been a big influence for me to get involved with such programs.         ·

I understand that Jeremy plead guilty to violating the Computer Fraud and Abuse Act. I
honestly believe that his actions are in line to his deep-rooted beliefs of social justice and
love for the world community he is a part of. His actions were non-violent and he did not do
it for any personal gain. He never used any of the credit card numbers to purchase          .
anything, let alone anything for himself and he definitely did not do it for the fame. At the
time if his arrest people around Jeremy were dumbfounded and only found out the reason


                /                              A12
                                          A13



for his arrest through media outlets the following day. I ask you to be lenient with his
sentence. Not only because a vital member of our commun ity would be returned to us but
also because I truly believe Jeremy has many productive things to do in the community he
belongs to.




                                          A13
                                                  A14




                     Alliance of Community Trainers , P.O. Box 1286, Austin , TX 78767



October 16, 2013

Honorable Loretta A. Preska
Chief Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

Dear Judge Preska,

I have been organizing for nonviolent social change since the mid-70s. Almost 40 years of full -time
service to causes for peace and justice . I have had the opportunity to work with tens of thousands of
people all around the world and to train thousands of people in nonviolent civil disobedience. This is
my life and I am very proud of it.

It was about a year or so ago that I learned that Jeremy Hammond was in jail for allegedly hacking into
Strafford. I was both surprised and very concerned which is
why I am writing to you now on his behalf . I do not know
Jeremy well , but what I do know fills me with respect . I hope
that you will see this too. I first met Jeremy in October of
2009 when he and a group of his friends, joined efforts I was
involved in to urge reforms in the Banking industry at the
American Bankers Association Meeting in Chicago. They had
built a banker puppet and put together a little street theater. I
was struck at the time by what a creative group Jeremy and
his friends were .
                                                  This is Jeremy!

Jeremy was a founder of a community center in the Pilsen area of Chicago that had a library , meeting
area and a kitchen. He made the kitchen available to cook food for an event we were having related to
the Banking Conference.

                                    That community center was a few blocks from the Pilsen Coal Plant.
                                    For years the Little Village Environmental Justice Organization
                                    (LVEJO)had been educating and organizing to close these plants.
                                    Jeremy was very interested in nonviolent social change and he
                                    invited me to come there and do an organizing and nonviolence
                                    training at the center for the community to learn more about it in
                                    their struggle against the coal plant. In 2009 the community came
                                    together to support the first of several nonviolent civil
                                    disobedience protests outside the coal plant that ultimately lead to


                                                  A14
                                                  A15

the decision to close of both coal plants in Chicago, which was a major victory for the community.
Jeremy helped make this happen.

Your Honor, Jeremy is a smart, socially conscious, well me¥!ning young man. He was kind, generous and
easy to work with. In my experience his intentions are good. I believe that Jeremy has a great deal to
contribute to building a healthier society and community and I hope that you will allow him to be at
home when he does this work and not in prison.

Those of us with a passion to change the world have to make choices about how that change is made.
We are always looking for what will make a difference. There are many great examples of the
transformative power of nonviolent civil disobedience to change the world. It is in this tradition the
Jeremy walks. In nonviolent action, we are prepared to assume the consequences. I understand that
Jeremy has pleaded guilty to these charges. As this is the case, it is yet another example to me of his
integrity. Jeremy did not benefit from anything he may have done and his actions were toward the
cause of transparency which is essential for democracy.

Your Honor, we all need more compassion and Jeremy is no exception. He is a young man who I believe
will make the best of his situation and find ways to contribute even if he is in jail. I hope however that
you are able to limit his time in prison, if you are unable to grant him time served.

Sincerely and with respect,




Lisa Fithian
Alliance of Community Trainers
United for Peace and Justice
Organizingforpower.org




                                                  A15
                                               A16
Debra Michaud




October 22, 20 "13

Honorable Loretta A. Preska
Chief Judge
Sothern District of New York
500 Pearl Street
New York, NY "10007


RE: Jeremy Hammond sentencing


Dear Judge Preska 1

l write on behalf of my friend and colleague Jeremy Hammond. I am a business owner in
Chicago and a volunteer on environmental causes. l,ve have known Jeremy since 2009.

Jeremy and I worked very closely together in the Chicago Chapter of the Rainforest Action
Network for a couple of years. I founded this all~volunteer group to raise awareness about
environmental issues in the region and globally. We collaborated with other environmental
organizations including the Sierra Club, Environmental Law and Policy Center, and a couple
dozen other organizations on a campaign involving two of the oldest and dirtiest coal plants in
the nation (a campaign that ultimately succeeded in sl1utting the plants down). These plants
were shown by a Harvard University study to cause 40 deaths annuallyj in part because they
were in the most densely populated areas of all power coal-fired power plants in the nation.

Jeremy and l spent countless hours together working on this and other environmental
campaigns, and I got to know him quite well as a volunteer and as a friend. We attended
trainings together, we organized fundraisers and events, and we worked together to help to
build a vibrant envlronmental movement in Chicago. Jeremy was a central and important
member of the group ~~ he not only built our website and designed promotional materials, but
he contributed at every level to build a cohesive group and successful campaigns. Jeremy had
a special talent to bridge different communities together. Our group attracted a wide range of
volunteers from varied backgrounds -- our ages spanned 16-75, and we were a mix of
professionals) students, academics, physicians, lawyers, artists, NGO directors, writers, and
teachers. Jeremy was well~liked and respected by everyone. He was highly valued for his
unwavering ethical clarity and commitment to living in alignment with his values.

Jeremy stood out in the group on several counts. He Is an extremely hard worker and yet
never sought the spotlight or recognition. Jeremy was always someone who could be counted
on to, meet his commitments and complete promrsed work.

Jeremy is open~minded and a very thoughtful team player. One could talk with Jeremy on any
subject. While he always l1ad an opinion, his concern was not controlling the direction of the
group, but making sure that all voices were heard and respected. He was a persistent
advocate for maintaining a truly democratic process
                                               A16 that allowed the group to be welcoming
                                              A17
and open to any volunteer. He had endless patience with the sometimes messy process of
decision-making in a non-hierarchical organization.

Jeremy's values can probably best be understood by lookingiat the close-knit home community
he created. I could see that he was similarly a peacemaker and important bridge between
people at home. Jeremy's world-view is a communal one, where people take care of on and
support one another. In the way that American mainstream culture endorses this of the
nuclear family, Jeremy's created "family" could count on one another. His home had an open
door-· if someone needed a place to stay, a warm meal, or an ear, they found a haven there.
The generosity and openness of that home was palpable to any outsider who entered. This
generosity and caring extended far beyond the walls of their dwelling. They volunteered
countless hours in the communitf They povided free hot meals in a public venue every week
to anyone who showed up. They would organize fundraisers for local community groups, and
organized free educational events. In the same spirit that Occupy volunteers were the ones
who ended up doing much of the crucial community relief work after Hurricane Sandy,
Jeremy's household worked tirelessly to make their broader community a better place for
everyone.

Jeremy worked not to make or save money or buy possessions, not to make a name for
himself or gain recognition. He comes from a place of selflessness. He's not about ego,
heroism, self-promotion, or grandiosity. His vision for the world may be utopian, but is
motivated by a great compassion for the world's oppressed. Your honor, you may not agree
with Jeremy's a.ctions that brought him to this place, and as a young man in his 20s, surely he
has already grown and expanded his worldview from this experience. But Jeremy's actions did
not come from malice in his heart. They came from a place of love for the world and a passion
to make the world a better place for all life. This was always clear to me and to everyone who
worked with Jeremy, and it is why he was able to connect with people of such different
backgrounds. His deep compassion was most obvious in public events when it was always
invariably Jeremy who straggled behind the crowd to help carry or push his disabled friend in a
wheelchair. It was <1lwaysJeremy who made sure that no one was left behind.

Your honor, in consideration of Jeremy's character and his good behavior while in prison .I ask
that you please consider offering him time served as a sufficient sentence.

Thank you for your time and consideration.

Sincerely,

~            ~J
Debra Michaud




                                              A17
                                                   A18


October 12, 2013



Dear Judge Preska:

         My name is Robert Boyle, I am a 43-year-old business owner from Chicago. I have known and
 been friends with Jeremy Hammond for approximately ten years. I am writing to ask you to treat him
 with leniency when considering his sentencing for his violation of the Computer Fraud and Abuse Act.
         I am acquainted with Jeremy through our mutual involvement in various grassroots social
justice causes. I could tell the first time I met him that he was a smart, articulate young man with
passionate beliefs about making the world a better place. My experience with him from various
meetings and discussion groups is that he cares deeply about countering injustices and addressing
 abuses of power and the systemic inequalities in our social framework. At these events he was always
 well spoken and respectful to others. Though I am older and do not regularly socialize with the younger
activist community, Jeremy would always take the time to stop and talk whenever we ran into each
other, usually while riding our bikes to respective places around the city. He often had questions for me,
 showing both that he recognized my past experience and had a desire to learn.
         Though Jeremy is clearly knowledgeable enough with computers and programming to land a
 well-paying job, he preferred to devote his time and energy to activist work on various fronts, Even
 when unemployed or low on money, however, Jeremy was willing to share what he had with his friends
or even strangers. He has never been a person motivated by greed or wealth; his primary concern has
always been a desire to see a society that was based on mutual aid and cooperation, without
exploitation.
         The primary thing I ask you to keep in mind when sentencing Jeremy is that, though he may
 have violated the law, he did so because he felt it was the right thing to do. Jeremy is not a malicious
person, nor is he motivated by money - by his own ethical standards, Jeremy was acting for the greater
 good. You may consider him misguided, but please do not consider him malevolent.
         In my opinion, the CFAA imposes an unfair and unjust set of sentencing guidelines that is
 absurdly disproportionate to the actual crimes or damages caused. Hackers are sensationalized and
 demonized and often face harsh and excessive sentences that bear little relation to the actual criminal
 intent. Jeremy has already been imprisoned for a year and a half, far from his family and friends. He is
 a bright man with a hopeful future, he should be shown leniency and compassion rather than arbitrarily
punished. Please consider the minimum sentencing. The world needs more people like Jeremy, who are
 committed to working towards a positive future; he does not deserve to be locked away.

        Thank you,




Robert Boyle
Posthuman Studios LLC




                                                   A18
                                                    A19




                                                                                    Helping You Give Wisely
Honorable Loretta A. Preska, Chief Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

October 10, 2013

Dear Judge Preska:

Since the beginning of 2009, I’ve been working full time with a nonprofit watchdog organization,
CharityWatch (founded in 1992 as the American Institute of Philanthropy). I feel very lucky to be
involved in the work of researching and evaluating the efficiency, accountability & governance of
nonprofit organizations, and helping to inform donors about the wasteful and unethical practices
of some nonprofits and to give recognition to highly effective and ethical charities. While this
work has given me a deep appreciation for the risks taken by whistleblowers and the importance
of transparency and accountability—I am writing to you today not in a professional capacity but
to request the court’s leniency on behalf of my friend, Jeremy Hammond.

I am aware that Jeremy has pled guilty to a violation of the Computer Fraud and Abuse Act.
Jeremy is among the more selfless people I have had the pleasure to meet. I implore the court
to show him compassion, and consider sentencing him only to time-already served.

I first met Jeremy in 2008, when my son was still an infant. My family lived in Chicago’s Pilsen
neighborhood then, and we were very lucky to meet a network of community-minded young
people who extended a warm welcome to us, gave us friendly support, and offered us
opportunities to volunteer to help feed the hungry and voice our opposition to the extreme
pollution in the neighborhood.

Jeremy and his brother Jason were enthusiastically committed to all of the best humanitarian
and cultural efforts of that community. Jeremy is one who seemed to wash more than his share
of dishes at “Food Not Bombs” meals and potlucks. He and Jason were friendly faces, inviting
strangers and friends (in English & Spanish) to take part in these meals and making sure that
anyone in the neighborhood who might be hungry knew where healthy food was available for
free.

I remember a couple of friends who were among my son’s first babysitters discussing how they
might raise funds to keep the gallery/library/community space which hosted these free meals
open. Their discussion was framed in terms of not asking for too much from Jeremy, who they
knew would always come through in a pinch.

I remember that Jeremy encouraged an older out-of-work friend to practice typing (with more
than two fingers!) and tutored him to learn basic computer skills to help him become more
employable. Jeremy was so involved in helping people that it’s hard to pick out one or two
things that exemplify his matter-of-fact selflessness. Jason has always seemed a little more
outgoing and Jeremy most likely to step up to mundane but necessary work in support of
community.

   

                                            
                                                    A19
                                                 A20



Seeing the brothers together, especially playing music, was such a treat. Both brothers have
been extremely supportive of the creative efforts of our many friends in common, often the first
two people dancing, and always joyfully. The combination of their infectious joy and diligent
efforts to tangibly improve people's lives-this is what I think of first when I think of Jeremy and
Jason. Jeremy Hammond and his brother have been such an inspiration to me, and to others
who aim to cultivate community, make art, and extend help to the most vulnerable among us.

I have never known Jeremy to put his own concerns ahead of others' needs. Jeremy has not
applied his great intelligence and skills with computers in the interest of personal financial gain
or his own material well-being. Jeremy's actions in violation of the CFAA were politically-
motivated acts of civil disobedience.

It is my understanding that Jeremy's co-defendants in Ireland and in the United Kingdom
received treatment that is not nearly as harsh as what Jeremy could be facing for his civil
disobedience. Those co-defendants who've already been convicted will not spend more than 16
months in prison, some have already been released. The disproportionate sentences
associated with the CFAA seem inhumane at the very least, and out of line with America's
ideals of political freedom.

It was such a shock to the community when Jeremy was arrested by a heavily-armed SWAT
team. It has been heartbreaking to know he has been subjected to solitary confinement. His
punishment has already far exceeded his crimes. Please show compassion and sentence
Jeremy only to "time served." Permit him to return to his community-loving friends in Chicago for
whom he has done so much.

Regards,
Sarah Aubry
 )




                                                 A20
                                          A21




Honorable Loretta A. Preska
Chief Judge
Southern District of New York
500 Pearl Street
New York, NY. 10007

10/08/2013


Dear Judge Preska:

                  I have been made aware that on November 15th you will be deciding
the fate of my good friend, Jeremy Hammond. I am writing this letter to plead with
you for leniency in his case . I am aware that he has plead guilty, but I also know that,
and dealing with him only within the context of the courtroom, the Jeremy that you
have come to know is not the person that I know. It is not the person that cares
deeply about his community, or has a dozens (if not hundreds) of people who care
about him deeply, and will be hanging in desperation as you hand down your
sentence . I am, and feel honored to be, one of those people.
                  I used to work with him at a food distro every Sunday on the South
Side of Chicago. He was always excited to be there helping people. I know it is such a
cliche to say that somebody is a "pillar of the community" , and wouldn't use a term
like that lightly. However, I do feel like it is true in his case. He is very passionate
about taking care of people. A couple of years ago, I experienced this trait to its full
effect I had fallen on hard times and was on the verge of homelessness. Without me
even asking, he offered to put me up for a couple of months. Long story short, it was
enough time for me to turn things around and get back on my feet. To this day I am
truly touched by this act of compassion, an act that most people in this world are not
even capable of. This is the nature of Jeremy Hammond.

                 I do not wish to take up too much of your time, Your Honor. Of
course, I am aware that he allegedly leaked a lot of people's information. However, I
am asking that as you hand down his sentence that you remember that however
long Mr. Hammond is away is the same amount of time that a truly great man (a
great citizen, even) will be missing from our community. Please do the write thing,
and God bless,



                                                               -Ben Goodman




                                          A21
10/15/2013      TUE 12:43    FAX 3124992601    CAEL                                                           idl00l/002


                                                           A22




             October 15th, 2013

             Honorable Loretta A. Preska
             Chief Judge
             Southern District of New York
             500 Pearl Street
             New York, NY 10007



             Dear Judge Preska:

             I'm writing on behalf of my family, requesting your leniency in the sentencing of Jeremy
             Hammond. I know Jeremy, and his brother Jason, but not as activists first. I came to know them
             as a first-time father of a new little boy whose first couple of years were spent in the care of a
             circle of young friends in the neighborhood.

             My acquaintance with the Hammond twins came after first meeting several of their friends at a
             local corner store market. They were helping the young mother who ran one of the only fresh
             food stores in the predominantly Latino neighborhood we lived in when my son was born. The
             store was very important because it was the only one catty-cornered to a school in the
             neighborhood that sold fresh natural produce and juice instead of soda, candy, and chips. They
             provided her with the flexibility in her personal life that she required as an independent small
             business owner, and also with the store operation. When we visited the store, sometime around
             our child's six-month point, these kids expressed very sincerely and sweetly their willingness to
             provide us exactly the kinds of support vital to all young working-class families. We badly
             needed it, and they quickly became a support to my young family in a vital way. They all
             struggled with the economy trending downward, and while my wife and I were able to, we
             happily paid them for help with things like child care. This was no group of freeloaders. They
             were hardworking, educated, kind, and grounded in reality.

             Through them, after a few brief run-ins, I got to know Jason in a conversation about music. He's
             a funny guy. I was a total outsider to their community, and yet both of the twins welcomed my
             family and me with a smile and a hug every time they saw us. Jeremy and Jason, along with the
             majority of their friends, seemed to actually come from good working-class families, and formed
             a safe community for the few who didn't. Repeatedly, I witnessed Jeremy and Jason step in to
             help people in need. When no one else could, they found a way. They*re both capable of
             contributing to any solution simply with no other tools than their intellect and personality. Jason
             is quite a jester who seems to draw a playful creative energy out of thin air. Jeremy is creative in
             a more focused way. They complement each other in the best way that twins can, and it's hard
             to imagine them not posltioned side by side.

             It's a rare thing these days to encounter such confident and talented kids who freely commit the



                                                           A22
10/15/2013      TUE 12: 43   FAX 3124992601     CAEL                                                           li!]002/002


                                                            A23




             majority of their time and resources to helping others. Despite their talents and many friends, I
             never once heard either of them make an arrogant statement or pass judgment on someone
             impulsively, which seems so common in general; some of the others I saw around them were no
             exception. I watched this community of friends look out for many in the broader community,
             going above and beyond what most citizens in the city of Chicago do when it comes to building
             a connection to their surrounding community. They not only took care of themselves, but also
             anyone who they could help. All of this gave significant energy to the community as it took
             shape in ways to face the challenges of pollution, street gangs, and acquiring basic needs like
             healthy food and emotional support during all types of adversity.

             There is a hole here in this city with Jeremy gone. No one in my family has ever encountered a
             situation like this before. We've repeatedly encountered so many Un-connected people willing to
             share their sadness and appreciation for Jeremy and his situation. So many people deeply
             acknowledged the sincerity and friendship that they received in brief moments of their lives with
             these two brothers.

             I understand that he has taken responsibility for a role in what he was accused of. I'm proud of
             him for doing that I see it as yet another example of his willingness to take responsibility for his
             world, and his impact in it. Again, I feel this is extremely rare, even worth protecting. I also know
             that Jeremy's last experience with prison left him with scars that will take time to recover from.
             Ten years, on-top of over a year of imprisonment without trial; including multiple stints in
             solitary, seems like an unnecessary expression of power. Please consider that Jeremy's
             character, however young and misguided at times he might appear, is something to nurture and
             not destroy.




                                                            A23
                                                     A24




                                                                     22 October 2013

Dear Judge Preska,
I've been proud to call myself a hacker since 1971. That 's when I was hired by the MIT Artificial
Intelligence Lab to join th e team that developed the lab 's operating systems - for which the unofficial
job title was "system hacker n. My subeequent hacking career has included developing the GNU operating
system , which is often erroneously called "Linuxn , and th e legal hack of "copyleftn which uses copyright
law to ensure that all users of a program are free to redistribute it and change it. I've received numerous
awards and doctorates for my hacking , and have been invited twice to publish articles in law reviews.
Hacking means playful cleverness; a hacker is one who practices or enjoys playful cleverness. (See
http://stallman.org/articles/on-hacking.html.)           It does not particularly have to do with breaking
security. Indeed, no one ever broke security on the AI lab's system , because we decided not to implement
any.
That decision , made by the original team members who became my mentors, was not taken lightly:
it was the result of careful political and philosophical thought. Instead of keeping most users {those
without "privileges " - which already sounds like a prison) shackled so that they could not hurt ea.ch
other , we thought the lab members and guest users could learn to get along as a community , choosing
not to hurt ea.ch other . And they did!
This example is not unusual for hackers. From the beginning, hackers ' taste for playful cleverness has
often gone along with a sense of social responsibility , concern for others' well-being. Jeremy Hammond
is a fine example of a socially responsibl e hacker . He found a clever way to expose the many nefarious
deeds that Stratfor was planning and proposing .
People should not be allowed to enter others ' computers without permission; but when punishing someone
for virtual trespassing , we ought to consider his motive. Those who trespass as part of a nonviolent
protest , either physically or virtually , should not receive severe punishments. Those who a.ct neither for
gain nor for malice should not receive severe punishments. Imagine where our country would be if the
civil rights and antiwar sit-ins had been punished by years in prison! If we do not want the US to be
like Putin 's Russia, imposing long sentences on protesters , we must steer clear of doing so. That applies
to virtual protests as well as physical ones.
I therefore respectfully suggest that Hammond be sentenced to community service. To make use of his
skills and abilities, this service could consist of helping nonprofit organnations protect their personal
data.

                                                            Sincerely,

                                                             IJJ;}t/L
                                                            Richard Stallman
                                                            Lead developer of the GNU system (gnu . org)
                                                            President , Free Software Foundation {fef. org )
                                                            MacArthur Fellow
                                                            Internet hall-of-famer (internethalloff   ame. org)




                                                     A24
                                                     A25




                                    HackThisSite.org
                       A free, safe and legal training ground for hackers and hacktivists.



Honorable Loretta A. Preska                                                                  October 1, 2013
Chief Judge
Southern District of New York
500 Pearl Street
New York, NY 10007




Your Honor,

       First, please allow us the opportunity to express our gratitude in both you
spending your understandably precious time in reading our letter, as well as for serving
your community in one of the most esteemed positions within the foundations of our
country's trifecta of checks and balances. As you may be aware, we write you today in
regards to Jeremy Hammond, in a case which you humbly preside over and hold the
burden of delivering sentence. Before we begin, we would first like to formally introduce
ourselves in hopes that you understand the importance of our involvement and the plea
we are about to make.

       We represent the staff and collective community of HackThisSite.org. In 2003,
Jeremy Hammond founded a legal organization entitled Hulla-Bulloo, created to engage
its users in understanding hacking, hacktivism, and all technologies and politics in
between. Months later, Hulla-Bulloo became HackThisSite.org (hereinafter, HTS). To
this day, HTS has remained a bastion of ethical hacking and hacktivism, a series of
principles originating from Mr. Hammond, serving its community of over 1.8 million
worldwide users.

        We would also like to break momentarily to highlight an extremely important fact
that in these and most contexts, hacking refers to the act of learning information
technology security practices, and hacktivism refers to the act of being politically savvy
and active with regard to technology (e.g. engaging Congressmen regarding SOPA).
These are highly important distinctions because, all too often, both words hold an often
unfair definition of notoriety, and we fear the wrong message is sent when an intelligent

     1
                                                     A25
                                           A26



and computer-savvy individual is bestowed the label of 'hacker' or 'hacktivist'. These
are titles of pride and honor, and should be understood as such. But we digress...
       Mr. Hammond, in his years of running HTS, built the idea that users can become
hackers and hacktivists to not only make a change in information technology security,
but indeed in the world itself as well. He held firm in his ideology that the work he did
and the community he led was done in such a way to better everyone. And we believe,
unwaveringly, in his core philosophy, to do whatever is necessary to make for a better
and more secure world.

       As we are sure you are aware, and perhaps even impacted by, the United States
government at the time of this writing is in a shutdown. Furthermore, leaks by former-
CIA contractor Edward Snowden have displayed massive and highly questionable
domestic spying unleashed upon the citizens of the United States. These are acts that
highly pain people such as ourselves, and Mr. Hammond.

         In our world of hacking and political activism, we act among the spirits of those
before us who fought (and sometimes died) for their beliefs in civil rights. In the mid-
twentieth century, young African American men and women fought with every ounce of
their lives for the right to be treated fairly, as our Constitution affords us. Many were
unjustly imprisoned merely for their actions of civil disobedience, when their only crime
was begging, pleading for the ability to be granted the same civil rights as those of a
lighter skin tone.
       Today, we hacktivists fight for similar causes. We believe in the right to perform
our business, both personal and professional, with our privacy and other civil rights
respected and not encroached upon. We believe in the opportunity to progress in life as
our previous generations were able to. We believe in the honor and integrity of our
country, including the transparency to view the actions our government performs on our
behalf. We believe in the ability to operate our country as the constituents which place
our representatives in place to perform our collective desires, and do so without fear of
reprisal or reprimand. But above all, we believe in our ability to make change happen
when nothing else works.

       What Mr. Hammond did, he did as an act of solidarity with the support of those of
us too afraid to act, for fear of being punished as Mr. Hammond is today. What Mr.
Hammond did is akin to the acts of Edward Snowden, Chelsea Manning (formerly
Bradley Manning), Barrett Brown, Julian Assange, and many others, whose only true
crime was not being able to be the change they sacrificed themselves to be. Mr.
Hammond, along with the aforementioned others, did what they believed was the most
righteous path to invoke the change necessary for us to survive and progress.



      2
                                           A26
                                            A27



        It is no secret that the Computer Fraud and Abuse Act (CFAA) has been
interpreted far, far beyond its original intent by many courts in ways unimaginable when
it was passed in 1984. In the almost thirty years since this law was passed, computing
technology has progressed beyond anything conceivable. In fact, in 1984, the Internet,
personal computing, email, and practically everything else technology-wise were
unknown to the general world, exclusively available only to select government agencies
and educational institutions. It is therefore impossible to appropriately apply its original
writings as implied in 1984 to today's standards and technology, as far too much has
changed in the three decades since. The Electronic Frontier Foundation, an active
participant in Mr. Hammond's case, has written much on this problem:
https://www.eff.org/issues/cfaa

       Judge Preska, you have the authority to hand down a sentence, up to ten years,
that we at HTS and thousands of others feel is outside the original intentions of the
CFAA. You are a kind and just woman who honorably obtained your esteemed position
of Chief Judge of the United States District Court for the Southern District of New York,
and we absolutely understand the necessity of your role as a United States judge to
properly interpret the law and apply it as delicately as necessary, ensuring a
punishment is properly and fairly befitting. You hold the responsibility of interpreting
and enforcing law, and the ultimate and most heavy burden of delivering a sentence.

        Therefore, we must implore you to consider the fairness of applying a thirty-year-
old law and its years of wildly disproportionate interpretations when sentencing a young
man, Mr. Hammond, for acts he believed were truly necessary to ensure the continued
safety and security of our great nation and its people. We appeal to your kindness, to
your civility, and, most importantly, to your own desire for personal freedom and civil
rights, to understand Mr. Hammond's actions, and deliver a sentence that is truly fair.

       Your Honor, we beg of your compassion: In honor of civil rights and a most fair
delivery of punishment, please do not deliver a ten year sentence. Mr. Hammond's co-
defendants in Ireland and the United Kingdom who were already convicted faced no
more than 16 months, some of which have already been released. Mr. Hammond has
already spent over one and one half years incarcerated for his act, and we feel he
should not face much more time imprisoned than truly necessary, which a thirty-year-old
far outside its times and technology law cannot account for.

       If the inconceivable burden were upon us to pass sentence, we would impose
upon Mr. Hammond not more than 6 additional months in prison, and a minimum five
years of probation, heavily restricted from computer use and mandated to undergo
therapy for the abusive use of computing technology. Judge Preska, you hold the
exclusive ability to set a reasonable precedent for future computing crimes, and show
that the CFAA can be used fairly and justly in the modern times since its inception. We

      3
                                            A27
                                         A28



trust you will do what is right, and show the nation and the world the United States
justice system has adapted appropriately with technology and the crimes that come with
it.




      Very respectfully and sincerely yours,



                   ~ HackThisSite.org Staff ~




     4
                                         A28
                                                    A29

~   McGill
    Department of Art History and     Département d’histoire de l’art
    Communication Studies             et
    McGill University                 d’études en communication
    Arts Building, W-255              Université McGill                 Tel. : (514) 398-6541
    853 Sherbrooke Street West        Pavillon des arts, W-225          Fax: (514) 398-7247
    Montreal, QC, Canada H3A 0G5      853, rue Sherbrooke ouest         E-mail: ahcs@mcgill.ca
                                      Montréal, QC, Canada H3A 0G5




    Honorable Loretta A. Preska
    Chief Judge
    Southern District of New York
    500 Pearl Street
    New York, NY 10007


    Dear Judge Preska,                                                           October 10, 2013

    I hold the Wolfe Chair in Scientific and Technology Literacy at McGill University in Montreal,
    Canada. My teaching, research and writing all focus on computer hackers, with a particular
    focus on the development of Free and Open Source Software and the protest movement
    Anonymous. My research has guided me to view hackers as computer aficionados driven by an
    inquisitive passion for tinkering and committed to an ethical version of information freedom.
    So often misrepresented in popular culture simply as the practice of a deviant subculture, my
    research demonstrates how hackers have recast and bolstered civil liberties—notably privacy
    and free speech—through new modes of technical production and political engagement.

    I first met Jeremy Hammond online while researching Anonymous and subsequently met him
    in person (in prison) to interview him for my book on the topic. Given what I know about
    Jeremy Hammond and Anonymous, there is no doubt in my mind his participation and his
    actions were politically principled and constitutes civil disobedience. I write to you both to ask
    for leniency in sentencing and, foremost, to recognize his activity with Anonymous not as
    nefarious criminality but as politically motivated and conscientious acts.

    To be clear: I support laws that address crime, both offline and online; I believe those who
    choose to break the law, even for political reasons, must be willing to accept and contend with
    the legal consequences of their actions. Nevertheless, punishment must be proportional to the
    act and reflect the social and political context in which they occur. To treat protesters as
    criminals distorts the democratic process, failing to take into account motives, intentions, and
    effects.

    One reason it may be difficult to perceive his actions as activism has to do with the prevalent
    stereotypes and distortions surrounding both the figure of the hacker and the protest ensemble
    Anonymous. To be sure, there are a great many criminals who use their technical skills to hack
    into computer systems for fraud and financial gain. But there are tens of thousands of
    technologists all over the world who wear the badge of hacker with pride. For instance, the




                                                    A29
                                                A30



inventor of the World Wide Web, Sir Tim Berners-Lee, described himself a hacker in a short
poem on a mailing list announcing the suicide of another hacker and Internet activist, Aaron
Swartz, who was facing decades in jail for downloading a large trove of copyrighted academic
articles. Upending convention, as many hackers are inclined to do, he described the youthful
Swartz as a hacker and wise elder:

                              "Aaron dead.
                              Wanderers in this crazy world,
                              we have lost a mentor, a wise elder.
                              Hackers for right, we are one down,
                              we have lost one of our own."

Hacking may also confound as it plays host to a multitude of activities with no single
institutional base and exhibits a political complexion of diverse hues and tones. For instance, on
the technical front, a hacker's activity might consist of programming, security research,
network administration, or hardware tinkering. Ethically and politically, the variability is just as
pronounced. There are free software hackers who write programs, like the web browser Firefox,
which are rendered open source through the use of innovative licensing schemes (which they
invented and which hold legal muster); hardware hackers who hang out in hacker spaces
tinkering with gadgets; cryptographers who use complex mathematical algorithms to build tools
in an attempt to prevent corporate and state snooping; security researchers, sometimes referred
to as breakers, who hack into systems to improve security; and other hackers, like Jeremy
Hammond, who belong to a hacktivist tradition, which dates back to the early 1990s, oriented
towards the channeling of technical skills toward political ends.

Jeremy Hammond is thus part of a large, internally diverse and global community of hackers
who are engaged citizens. Hackers, like Jeremy Hammond, love to debate not simply about the
intricacies of technical design but also regarding the role, and place, of surveillance, privacy and
access in society. They may not always agree on how to politically solve current problems—
indeed, they are quite sectarian in their views—but an increasing number use their skills to
engender political change. Some do so through policy work while others, like Jeremy Hammond,
express themselves though direct action. In short, a decade-plus of anthropological fieldwork
among hackers and like-minded geeks has led me to the firm conviction that these hackers and
geeks are building a vibrant civil liberties movement. These hackers are committed to freeing
information, insisting on privacy and fighting censorship, which in turn propels wide-ranging
political activity.

Within this diverse and expanding ecology of hacker-based activity—one might even view it as
an emerging digital environmentalism—Anonymous specializes in acts of disobedience, defiance
and protest. Anonymous is a banner used by both individuals and groups unfurling operations
across the globe, from Brazil to the Philippines, the Dominican Republic to India. Since 2008,
activists have used the name to organize diverse forms of collective action, ranging from street
protests against the Church of Scientology to web site defacements. Their iconography—Guy




                                                A30
                                                 A31



Fawkes masks and headless suited men—symbolically asserts the idea of anonymity, which they
embody in deed and words. It is adept at magnifying issues, boosting existing (and usually
oppositional) movements and converting amorphous discontent into a tangible form.

Hammond was attracted to Anonymous for how it has become a wide open platform for very
different types of people around the world to collectively work toward the goal of exposing
corruption and lend a helping hand to existing movements, such as the Arab Spring of 2011. He
was particularly keen to work with hackers to disclose corporate and government wrongdoing.
We may not always agree on the path taken by him, or others in Anonymous, but it is vital to
recognize their interventions as principled dissent. To treat protesters, such as Jeremy
Hammond, as criminals distorts and violates the social contract that ostensibly undergrids
political norms in a modern civil society which purports to honor and reserve a place for civil
disobedience.

The law under which he is charged, the Computer Fraud and Abuse Act, tends to lead to far
more extreme punishments when compared to analogous offline ones. Offline protesting tactics,
such as trespass or vandalism of property, rarely results in catastrophic criminal consequences
for participants, even for the leaders of social movements. Yet that same nuance, which
fundamentally recognizes the intention and the consequences of actions, is rarely extended to
online activities, especially when the CFAA is invoked. As a result, analogous behavior which
might earn an offender an infraction or misdemeanor offline, with a penalty of perhaps thirty
days in jail, is under the CFAA excessively punished as a felony. Criminal punishments for such
acts can stretch out to years and fines are astronomically high, leaving dissenters destitute. The
difference in punishments--and the willingness to even prosecute in the first place--have
rendered similar acts wholly incomparable by our legal system. We routinely see offline actions
such as trespass treated as political acts, while similar online behaviors are, without exception,
deemed criminal.

My students, like many members of society today, spend much of their time online. They
communicate with their family and friends though social media, rely on a search engines to kick
start research, shop for all sorts of consumer goods, seek advice on anonymous boards during
troubled times, read the news from dozens of different online publications and, increasingly, use
the Internet as a political platform. The Internet is here to stay and as it weaves itself more
tightly into the fabric of our everyday lives it is imperative to preserve the possibility of different
online political organizational modalities. If punishments for intended acts of civil disobedience
are excessive, an entire generation conditioned to engaging online will be robbed of the
opportunity to exercise their beliefs through direct action and civil disobedience in their chosen
venue. Civil disobedience already in its offline life, is only attractive to a small number of
individuals willing to bear the possible consequences.

Dissent of the sort Jeremy Hammond participated in allows citizens to exercise their rights and
demonstrate on behalf of the causes they embrace. His breach of the law was conscientious and




                                                 A31
                                                 A32



intentioned to expose wrong doing with the goal of catalyzing debate and stimulating change.
The personal risk and sacrifice that inherently comes with political law breaking means very few
citizens will ever elect to engage in civil disobedience; for the small class of individuals willing to
stand up for what they believe in—as Jeremy Hammond stated he did—it is vital to preserve a
space which allows them to do so.




Dr. Gabriella Coleman
Wolfe Chair in Scientific and Technological Literacy
Department of Art History & Communication Studies
McGill University
853 Sherbrooke Street West
Montreal, PQ
H3A 0G5
http://gabriellacoleman.org/




                                                 A32
                                               A33



https://freejeremy.net/2013/02/20/aaron-swartz-and-the-criminalization-of-digital-dissent/


Aaron Swartz and the Criminalization of
Digital Dissent
The tragic death of internet freedom fighter Aaron Swartz reveals the government’s flawed
“cyber security strategy” as well as its systematic corruption involving computer crime
investigations, intellectual property law, and government/corporate transparency. In a society
supposedly based on principles of democracy and due process, Aaron’s efforts to liberate the
internet, including free distribution of JSTOR academic essays, access to public court records on
PACER, stopping the passage of SOPA/PIPA, and developing the Creative Commons, make him
a hero, not a criminal. It is not the “crimes” Aaron may have committed that made him a target
of federal prosecution, but his ideas – elaborated in his “Guerrilla Open Access Manifesto” – that
the government has found so dangerous. The United States Attorney’s aggressive prosecution,
riddled with abuse and misconduct, is what led to the death of this hero. This sad and angering
chapter should serve as a wake up call for all of us to acknowledge the danger inherent in our
criminal justice system.

Aaron’s case is part of the recent aggressive, politically-motivated expansion of computer crime
law where hackers and activists are increasingly criminalized because of alleged “cyber-
terrorist” threats. The United States Attorney for the Southern District of New York, Preet
Bharara, whose office is prosecuting me and my co-defendants in the Lulzsec indictment, has
used alarmist rhetoric such as the threat of an imminent “Pearl Harbor like cyber attack” to
justify these prosecutions. At the same time the government routinely trains and deploys their
own hackers to launch sophisticated cyber attacks against the infrastructure of foreign countries,
such as the Stuxnet and Flame viruses, without public knowledge, oversight, declarations of war,
or consent from international authorities. DARPA, US Cyber Command, the NSA, and numerous
federally-contracted private corporations openly recruit hackers to develop defensive and
offensive capabilities and build Orwellian digital surveillance networks, designed not to enhance
national security but to advance U.S. imperialism. They even attend and speak at hacker
conferences, such as DEFCON, offer to bribe hackerspaces for their research, and created the
insulting “National Civic Hacker Day” – efforts which should be boycotted or confronted every
step of the way.

Aaron is a hero because he refused to play along with the government’s agenda, instead he used
his brilliance and passion to create a more transparent society. Through the free software
movement, open publishing and file sharing, and development of cryptography and anonymity
technology, digital activists have revealed the poverty of neo-liberalism and intellectual property.
Aaron opposed reducing everything to a commodity to be bought or sold for a profit.

The rise in effectiveness of, and public support for, movements like Anonymous and Wikileaks
has led to an expansion of computer crime investigations – most importantly enhancements to 18
U.S.C § 1030, the Computer Fraud and Abuse Act (CFAA). Over the years the CFAA has been
amended five times and has gone through a number of important court rulings that have greatly




                                               A33
                                               A34



expanded what the act covers concerning “accessing a protected computer without
authorization.” It is now difficult to determine exactly what conduct would be considered legal.
The definition of a “protected computer” has been incrementally expanded to include any
government or corporate computer in or outside the U.S. “Authorization,” not explicitly defined
by the CFAA, has also been expanded to be so ambiguous that any use of a website, network, or
PC that is outside of the interest, agenda, or contractual obligations of a private or government
entity could be criminalized. In Aaron’s case and others the government has defined violating a
service’s Acceptable Use Policy (AUP), Terms of Service (TOS), or End-User License
Agreement (EULA) as illegal. Every time you sign up for a service like Gmail, Hotmail, or
Facebook and click the “I agree” button that follows a long contract that no one ever reads, you
could be prosecuted under the CFAA if you violate any of the terms.

The sheer number of everyday computer users who could be considered criminals under these
broad and ambiguous definitions enables the politically motivated prosecution of anyone who
voices dissent. The CFAA should be found unconstitutional under the void-for-vagueness
doctrine of the due process clause. Instead, Congress proposed bills last year which would
double the statutory maximum sentences and introduce mandatory minimum sentences, similar
to the excessive sentences imposed in drug cases which have been widely opposed by many
federal and state judges.

The “Operation Payback” case in San Jose, California is another miscarriage of justice where 16
suspected Anonymous members (including a 16 year old boy) allegedly participated in a denial-
of-service action against PayPal in protest of it’s financial blockade of Wikileaks. Denial-of-
service does not “exceed authorized access,” as it is virtually indistinguishable from standard
web requests. It is more akin to an electronic sit-in protest, overloading the website’s servers
making it incapable of serving legitimate traffic, than a criminal act involving stolen private
information or destruction of servers. PayPal’s website was only slow or unavailable for a matter
of hours, yet these digital activists face prison time of more that 10 years, $250,000 in fines, and
felony convictions because the government wants to criminalize this form of internet protest and
send a warning to would be Wikileaks supporters.

Another recent case is that of Andrew “Weev” Auernheimer, who last November was convicted
under the CFAA. Andrew discovered that AT&T was publishing customer names and email
addresses on it’s public-facing website, without password protection, encryption, or firewalls.
Instead of acknowledging their own mistake in violating customer privacy, AT&T sought prison
time for Andrew. Andrew has defended his actions saying, “We have not only a right as
Americans to analyze things that corporations publish and make publicly accessible but perhaps
a moral obligation to tell people about it.”

I am currently facing multiple computer hacking conspiracy charges due to my alleged
involvement with Anonymous, LulzSec, and AntiSec, groups which have targeted and exposed
corruption in government institutions and corporations such as Stratfor, The Arizona Department
of Public Safety, and HB Gary Federal. My potential sentence is dramatically increased because
the Patriot Act expanded the CFAA’s definition of “loss.” This allowed Stratfor to claim over 5
million dollars in damages, including the exorbitant cost of hiring outside credit protection
agencies and “infosec” corporations, purchasing new servers, 1.6 million dollars in “lost




                                               A34
                                               A35



potential revenue” for the time their website was down, and even the cost of a 1.3 million dollar
settlement for a class action lawsuit filed against them. Coupled with use of “sophisticated
means” and “affecting critical infrastructure” sentence enhancements, if convicted at trial I am
facing a sentence of 30-years-to-life.

Dirty trial tactics and lengthy sentences are not anomalies but are part of a fundamentally flawed
and corrupt two-tiered system of “justice” which seeks to reap profits from the mass
incarceration of millions, especially people of color and the impoverished. The use of informants
who cooperate in exchange for lighter sentences is not just utilized in the repressive prosecutions
of protest movements and manufactured “terrorist” Islamophobic witch-hunts, but also in most
drug cases, where defendants face some of the harshest sentences in the world.

For Aaron Swartz, himself facing 13 felony CFAA charges, it is likely that it was this intense
pressure from relentless and uncompromising prosecutors, who, while being aware of Aaron’s
psychological fragility, continued to demand prison time, that led to his untimely death.

Due to widespread public outrage, there is talk of congressional investigations into the CFAA.
But since the same Congress had proposed increased penalties not even one year ago, any efforts
at reform are unlikely to be more than symbolic. What is needed is not reform but total
transformation; not amendments but abolition. Aaron is a hero to me because he did not wait for
those in power to realize his vision and change their game, he sought to change the game
himself, and he did so without fear of being labeled a criminal and imprisoned by a backwards
system of justice.

We the people demand free and equal access to information and technology. We demand
transparency and accountability from governments and big corporations, and privacy for the
masses from invasive surveillance networks.

The government will never be forgiven. Aaron Swartz will never be forgotten.




                                               A35
                                               A36



https://freejeremy.net/2013/05/28/statement-from-jeremy-regarding-his-plea/


Statement from Jeremy Regarding His Plea
Today I pleaded guilty to one count of violating the Computer Fraud and Abuse Act. This was a
very difficult decision. I hope this statement will explain my reasoning. I believe in the power of
the truth. In keeping with that, I do not want to hide what I did or to shy away from my actions.
This non-cooperating plea agreement frees me to tell the world what I did and why, without
exposing any tactics or information to the government and without jeopardizing the lives and
well-being of other activists on and offline.

During the past 15 months I have been relatively quiet about the specifics of my case as I worked
with my lawyers to review the discovery and figure out the best legal strategy. There were
numerous problems with the government’s case, including the credibility of FBI informant
Hector Monsegur. However, because prosecutors stacked the charges with inflated damages
figures, I was looking at a sentencing guideline range of over 30 years if I lost at trial. I have
wonderful lawyers and an amazing community of people on the outside who support me. None
of that changes the fact that I was likely to lose at trial. But, even if I was found not guilty at
trial, the government claimed that there were eight other outstanding indictments against me
from jurisdictions scattered throughout the country. If I had won this trial I would likely have
been shipped across the country to face new but similar charges in a different district. The
process might have repeated indefinitely. Ultimately I decided that the most practical route was
to accept this plea with a maximum of a ten year sentence and immunity from prosecution in
every federal court.

Now that I have pleaded guilty it is a relief to be able to say that I did work with Anonymous to
hack Stratfor, among other websites. Those others included military and police equipment
suppliers, private intelligence and information security firms, and law enforcement agencies. I
did this because I believe people have a right to know what governments and corporations are
doing behind closed doors. I did what I believe is right.

I have already spent 15 months in prison. For several weeks of that time I have been held in
solitary confinement. I have been denied visits and phone calls with my family and friends. This
plea agreement spares me, my family, and my community a repeat of this grinding process.

I would like to thank all of my friends and supporters for their amazing and ongoing gestures of
solidarity. Today I am glad to shoulder the responsibility for my actions and to move one step
closer to daylight.

Jeremy Hammond




                                               A36
                                               A37



https://freejeremy.net/2013/08/19/statement-from-jeremy-hammond-read-at-august-19th-
fundraiser/


Statement from Jeremy Hammond, read at
August 19th fundraiser
Rebel greeting!

I hope this evening finds you all in the best of health and highest of spirit. Thanks for coming out
to show support for me and Barrett Brown.

I want to shout out to all my brothers and sisters locked down, here at New York Metropolitan
Correctional Center, at Brooklyn MDC, at Rikers Island, in the Tombs, at Cook County Jail in
Chicago, and to all those on hunger strikes in California prisons and Guantanamo Bay.

And to Bradley Manning, Barrett Brown, Julian Assange, the Tinley Park Five, the NATO Five,
Jerry Koch, and my wonderful twin brother, Jason Hammond.

Also thanks to the folks who put this event together, who have attended my court dates, who
have written letters and sent books, and who went to the noise demonstrations outside the jail
here. Your acts of solidarity bring us all great encouragement, inspiration, and strength during
these harsh times.

Comrades, we are up against a racist capitalist power structure that wages wars, destroys the
environment and spies on our every move! They lock up millions of people in cages for “crimes”
that corrupt governments and multi-national corporations also commit on an everyday basis and
on a greater magnitude, yet we are the criminals.

They lock us up for guns and drugs when defense contractors and pharmaceutical companies are
the top traffickers.
They call us thieves when it’s Wall Street 1%ers who rob us blind, exploit our labor, evict us out
of our homes, and get billion dollar bailouts.

They condemn hackers and leakers when the NSA, CIA, and FBI illegally spy on everybody, and
wage cyber espionage through viruses and hacking for foreign government systems.

They put signs everywhere that say “If you see something, say something” as if their extensive
surveillance camera systems aren’t, they want us to become additional eyes and ears for the
police against our own neighbors.

But if you point out suspicious activities of our own government, if you leak information that
should be free and public anyway, then they will follow you to the ends of the Earth to put you in
prison.




                                               A37
                                                A38



Even if you simply report on these leaks, they will discredit you, subpoena you for your sources,
or just put you in prison on a bunch of trumped up charges like they did Barrett Brown.

They repress us, infiltrate us, entrap us, harass our families and friends, and call us criminals,
terrorists, and traitors, and break their own laws to try to stop us because we work to expose the
truth.

They are scared that if people know the truth, the day will come when they will have to answer
for their own crimes.
But can we trust whatever “independent review panel” they put together to investigate the NSA?
After all the lies and egregious illegality, do you think any of them will be charged or do time?
Will we ever be satisfied with any reforms they promise?

The answer is obviously no.

Justice can never be found in their courtrooms.

Yes, we need to eliminate mandatory minimum sentences, but Attorney General Eric Holder
doesn’t give a damn about prison overcrowding.

The Obama administration is not interested in any such debate about “the balance of privacy and
security” because they will keep spying on everyone, regardless of public opinion, until we stop
them.

The time for talk is over, it’s time for collective refusal, civil disobedience, and direct action. We
must support all those who risked their freedom and lives to expose and confront the power
structure, and continue the struggle until we stop these wars and the prison walls come crumbling
down and we can all be together again free and equal!

Yours for the revolution,
Jeremy Hammond




                                                A38
                                               A39



https://freejeremy.net/2013/11/15/jeremy-hammonds-sentencing-statement-11152013/


Jeremy Hammond’s Sentencing Statement,
11/15/2013
Please note: We have redacted a portion [marked in red] upon the orders of Judge
Preska. While we believe the public has a right to know the redacted information therein, we
refuse to publish information that could adversely affect Jeremy or his counsel.

Good morning. Thank you for this opportunity. My name is Jeremy Hammond and I’m here to
be sentenced for hacking activities carried out during my involvement with Anonymous. I have
been locked up at MCC for the past 20 months and have had a lot of time to think about how I
would explain my actions.

Before I begin, I want to take a moment to recognize the work of the people who have supported
me. I want to thank all the lawyers and others who worked on my case: Elizabeth Fink, Susan
Kellman, Sarah Kunstler, Emily Kunstler, Margaret Kunstler, and Grainne O’Neill. I also want
to thank the National Lawyers Guild, the Jeremy Hammond Defense Committee and Support
Network, Free Anons, the Anonymous Solidarity Network, Anarchist Black Cross, and all others
who have helped me by writing a letter of support, sending me letters, attending my court dates,
and spreading the word about my case. I also want to shout out my brothers and sisters behind
bars and those who are still out there fighting the power.

The acts of civil disobedience and direct action that I am being sentenced for today are in line
with the principles of community and equality that have guided my life. I hacked into dozens of
high profile corporations and government institutions, understanding very clearly that what I was
doing was against the law, and that my actions could land me back in federal prison. But I felt
that I had an obligation to use my skills to expose and confront injustice—and to bring the truth
to light.

Could I have achieved the same goals through legal means? I have tried everything from voting
petitions to peaceful protest and have found that those in power do not want the truth to be
exposed. When we speak truth to power we are ignored at best and brutally suppressed at worst.
We are confronting a power structure that does not respect its own system of checks and
balances, never mind the rights of it’s own citizens or the international community.

My introduction to politics was when George W. Bush stole the Presidential election in 2000,
then took advantage of the waves of racism and patriotism after 9/11 to launch unprovoked
imperialist wars against Iraq and Afghanistan. I took to the streets in protest naively believing
our voices would be heard in Washington and we could stop the war. Instead, we were labeled as
traitors, beaten, and arrested.

I have been arrested for numerous acts of civil disobedience on the streets of Chicago, but it
wasn’t until 2005 that I used my computer skills to break the law in political protest. I was




                                               A39
                                                A40



arrested by the FBI for hacking into the computer systems of a right-wing, pro-war group called
Protest Warrior, an organization that sold racist t-shirts on their website and harassed anti-war
groups. I was charged under the Computer Fraud and Abuse Act, and the “intended loss” in my
case was arbitrarily calculated by multiplying the 5000 credit cards in Protest Warrior’s database
by $500, resulting in a total of $2.5 million.My sentencing guidelines were calculated on the
basis of this “loss,” even though not a single credit card was used or distributed – by me or
anyone else. I was sentenced to two years in prison.

While in prison I have seen for myself the ugly reality of how the criminal justice system
destroys the lives of the millions of people held captive behind bars. The experience solidified
my opposition to repressive forms of power and the importance of standing up for what you
believe.

When I was released, I was eager to continue my involvement in struggles for social change. I
didn’t want to go back to prison, so I focused on above-ground community organizing. But over
time, I became frustrated with the limitations, of peaceful protest, seeing it as reformist and
ineffective. The Obama administration continued the wars in Iraq and Afghanistan, escalated the
use of drones, and failed to close Guantanamo Bay.

Around this time, I was following the work of groups like Wikileaks and Anonymous. It was
very inspiring to see the ideas of hactivism coming to fruition. I was particularly moved by the
heroic actions of Chelsea Manning, who had exposed the atrocities committed by U.S. forces in
Iraq and Afghanistan. She took an enormous personal risk to leak this information – believing
that the public had a right to know and hoping that her disclosures would be a positive step to
end these abuses. It is heart-wrenching to hear about her cruel treatment in military lockup.

I thought long and hard about choosing this path again. I had to ask myself, if Chelsea Manning
fell into the abysmal nightmare of prison fighting for the truth, could I in good conscience do any
less, if I was able? I thought the best way to demonstrate solidarity was to continue the work of
exposing and confronting corruption.

I was drawn to Anonymous because I believe in autonomous, decentralized direct action. At the
time Anonymous was involved in operations in support of the Arab Spring uprisings, against
censorship, and in defense of Wikileaks. I had a lot to contribute, including technical skills, and
how to better articulate ideas and goals. It was an exciting time – the birth of a digital dissent
movement, where the definitions and capabilities of hacktivism were being shaped.

I was especially interested in the work of the hackers of LulzSec who were breaking into some
significant targets and becoming increasingly political. Around this time, I first started talking to
Sabu, who was very open about the hacks he supposedly committed, and was encouraging
hackers to unite and attack major government and corporate systems under the banner of Anti
Security. But very early in my involvement, the other Lulzsec hackers were arrested, leaving me
to break into systems and write press releases. Later, I would learn that Sabu had been the first
one arrested, and that the entire time I was talking to him he was an FBI informant.




                                                A40
                                                A41



Anonymous was also involved in the early stages of Occupy Wall Street. I was regularly
participating on the streets as part of Occupy Chicago and was very excited to see a worldwide
mass movement against the injustices of capitalism and racism. In several short months, the
“Occupations” came to an end, closed by police crackdowns and mass arrests of protestors who
were kicked out of their own public parks. The repression of Anonymous and the Occupy
Movement set the tone for Antisec in the following months – the majority of our hacks against
police targets were in retaliation for the arrests of our comrades.

I targeted law enforcement systems because of the racism and inequality with which the criminal
law is enforced. I targeted the manufacturers and distributors of military and police equipment
who profit from weaponry used to advance U.S. political and economic interests abroad and to
repress people at home. I targeted information security firms because they work in secret to
protect government and corporate interests at the expense of individual rights, undermining and
discrediting activists, journalists and other truth seekers, and spreading disinformation.

I had never even heard of Stratfor until Sabu brought it to my attention. Sabu was encouraging
people to invade systems, and helping to strategize and facilitate attacks. He even provided me
with vulnerabilities of targets passed on by other hackers, so it came as a great surprise when I
learned that Sabu had been working with the FBI the entire time.

On December 4, 2011, Sabu was approached by another hacker who had already broken into
Stratfor’s credit card database. Sabu, under the watchful eye of his government handlers, then
brought the hack to Antisec by inviting this hacker to our private chatroom, where he supplied
download links to the full credit card database as well as the initial vulnerability access point to
Stratfor’s systems.

I spent some time researching Stratfor and reviewing the information we were given, and
decided that their activities and client base made them a deserving target. I did find it ironic that
Stratfor’s wealthy and powerful customer base had their credit cards used to donate to
humanitarian organizations, but my main role in the attack was to retrieve Stratfor’s private
email spools which is where all the dirty secrets are typically found.

It took me more than a week to gain further access into Stratfor’s internal systems, but I
eventually broke into their mail server. There was so much information, we needed several
servers of our own in order to transfer the emails. Sabu, who was involved with the operation at
every step, offered a server, which was provided and monitored by the FBI. Over the next weeks,
the emails were transferred, the credit cards were used for donations, and Stratfor’s systems were
defaced and destroyed. Why the FBI would introduce us to the hacker who found the initial
vulnerability and allow this hack to continue remains a mystery.

As a result of the Stratfor hack, some of the dangers of the unregulated private intelligence
industry are now known. It has been revealed through Wikileaks and other journalists around the
world that Stratfor maintained a worldwide network of informants that they used to engage in
intrusive and possibly illegal surveillance activities on behalf of large multinational corporations.




                                                A41
                                                A42



After Stratfor, I continued to break into other targets, using a powerful “zero day exploit”
allowing me administrator access to systems running the popular Plesk webhosting platform.
Sabu asked me many times for access to this exploit, which I refused to give him. Without his
own independent access, Sabu continued to supply me with lists of vulnerable targets. I broke
into numerous websites he supplied, uploaded the stolen email accounts and databases onto
Sabu’s FBI server, and handed over passwords and backdoors that enabled Sabu (and, by
extension, his FBI handlers) to control these targets.

These intrusions, all of which were suggested by Sabu while cooperating with the FBI, affected
thousands of domain names and consisted largely of foreign government websites, including
those of XXXXXX, XXXXXX, XXXX, XXXXXX, XXXXX, XXXXXXXX, XXXXXXX and
the XXXXXX XXXXXXX. In one instance, Sabu and I provided access information to hackers
who went on to deface and destroy many government websites in XXXXXX. I don’t know how
other information I provided to him may have been used, but I think the government’s collection
and use of this data needs to be investigated.

The government celebrates my conviction and imprisonment, hoping that it will close the door
on the full story. I took responsibility for my actions, by pleading guilty, but when will the
government be made to answer for its crimes?

The U.S. hypes the threat of hackers in order to justify the multi billion dollar cyber security
industrial complex, but it is also responsible for the same conduct it aggressively prosecutes and
claims to work to prevent. The hypocrisy of “law and order” and the injustices caused by
capitalism cannot be cured by institutional reform but through civil disobedience and direct
action. Yes I broke the law, but I believe that sometimes laws must be broken in order to make
room for change.

In the immortal word of Frederick Douglas, “Power concedes nothing without a demand. It never
did and it never will. Find out just what any people will quietly submit to and you have found out
the exact measure of injustice and wrong which will be imposed upon them, and these will
continue till they are resisted with either words or blows, or both. The limits of tyrants are
prescribed by the endurance of those whom they oppress.”

This is not to say that I do not have any regrets. I realize that I released the personal information
of innocent people who had nothing to do with the operations of the institutions I targeted. I
apologize for the release of data that was harmful to individuals and irrelevant to my goals. I
believe in the individual right to privacy – from government surveillance, and from actors like
myself, and I appreciate the irony of my own involvement in the trampling of these rights. I am
committed to working to make this world a better place for all of us. I still believe in the
importance of hactivism as a form of civil disobedience, but it is time for me to move on to other
ways of seeking change. My time in prison has taken a toll on my family, friends, and
community. I know I am needed at home. I recognize that 7 years ago I stood before a different
federal judge, facing similar charges, but this does not lessen the sincerity of what I say to you
today.




                                                A42
                                               A43



It has taken a lot for me to write this, to explain my actions, knowing that doing so — honestly
— could cost me more years of my life in prison. I am aware that I could get as many as 10
years, but I hope that I do not, as I believe there is so much work to be done.

STAY STRONG AND KEEP STRUGGLING!




                                               A43
                                               A44



https://freejeremy.net/2014/01/24/greetings-from-manchester-kentucky/


Greetings from Manchester, Kentucky!
Greetings from Manchester, Kentucky!

It has been a miserable chain of bus rides and holdovers through MDC Brooklyn, FDC
Philadelphia, FCI Petersberg VA, and USP Atlanta GA, but I have finally arrived at my
destination: FCI Manchester, a medium-security federal prison in Kentucky. It is good to be able
to breath fresh air in the yard and get in the groove of doing this time.

Those who were upset about the lengthy sentence, rest easy knowing that it will not break me: I
remain defiant as ever, and encourage others to turn that anger into action. The purpose of their
politically motivated prosecutions is to try to deter and silence us, so it’s on us now to up the
ante: to escalate the struggle, to create anarchy.

Thanks everybody for having my back.

YOURS FOR THE REVOLUTION,
JEREMY




                                               A44
                                               A45



https://freejeremy.net/2014/06/01/jeremy-hammond-reacts-to-hector-monsegurs-
sentencing-reject-the-nsa-white-hat-sabu-ideology/


Jeremy Hammond Reacts to Hector
Monsegur’s “Sentencing”: Reject the NSA
White Hat Sabu Ideology
In many ways, the disgusting spectacle of Sabu’s hearing was similar to mine: we were both
sentenced in the same courtroom under the same judge, the outcome already predetermined with
all parties reading from well-rehearsed scripts. I was condemned to the maximum prison term for
having committed “mass mayhem,” while Sabu received the most lenient of all Anonymous-
related sentences for embracing “good, not evil”. Hugs and high-fives all around as Judge Preska
saluted Sabu for having betrayed his comrades and his ideals, preventing hundreds of cyber
attacks, and helping the FBI catch their “most wanted cybercrime target”.

The government hopes the case is closed and that the public will swallow this superficial
narrative that even they probably had a hard time reciting in court with a straight face. But
unanswered questions remain, and they have made every attempt to prevent the evidence from
being seen by the public, because it provides yet another confirmation that the US is involved in
widespread hacking and surveillance operations far greater than any of the supposed crimes they
lock us up for.

Prosecutors assert that Sabu’s cooperation prevent “over 300 cyber attacks,” but not once during
my involvement with Anonymous were any of my attacks stopped despite the FBI’s full
knowledge. To be fair, while breaking into a few targets I noticed attempts to lock their systems
down, but I had owned and backdoored each target so thoroughly that they were unable to
protect themselves (demonstrating the futility of the defenses of so-called security professionals).
Other targets the FBI never bothered to notify at all – they sat by and watched them being owned
one after another. The US Attorney only explicitly charged me with hacking a dozen or so
entities, but they were well aware according to chat logs and evidence recovered from my
computer that there were hundreds more that have never been publicly named. I shed no tears for
these law enforcement agencies and federally contracted corporations, but I wonder how they
feel about the FBI’s inability or unwillingness to protect them.

The FBI was, however, very interested in our techniques and capabilities, particularly the Plesk
0day root vulnerability. When Sabu’s beggings for a copy of the exploit were denied, he scanned
the internet and identified lists of vulnerable foreign government websites which he then asked
me to hack. The government reframes this blatant espionage plot in their sentencing
memorandum saying that Sabu helped protect other governments from cyber attacks. Because
evidence was withheld (Sabu’s interviews and statements with the FBI) or under a protective
order (chat logs), it is unknown what they ended up doing with these backdoors. What is clear is
that the US cyber security agenda is less interested in preventing attacks on our own soil than
they are using the skills of rogue hackers to spy on valuable intelligence targets.




                                               A45
                                               A46



By aggressively prosecuting hackers who play by their own rules, they want to deter others from
taking up the cause and hope future arrests will yield more aspiring cooperators. We must
continue to reject excuses and justifications that make it acceptable to sell out your friends and
become a pawn of cyber-imperialism. Before getting involved in hacking and direct action, you
should be aware of and fully prepared for the worst case scenario if caught. But fear not, because
we have a strong movement of lawyers and supporters who will have your back if you get
jammed up. Sabu avoided a prison sentence, but the consequences of his actions will haunt him
for the rest of his life. Not even halfway through my time, I would still rather be where I’m at:
while they can take away your freedom temporarily, your honor lasts forever.

Most importantly, the government hopes these arrests will have disrupted Anonymous and
deterred others from engaging in politically-motivated hacking. But Anonymous is a
decentralized, leaderless movement, and reports of our death have been greatly exaggerated.
CEOs and cops are still getting dox’d, websites are still being defaced, and stolen databases are
still being plastered all over the internet.




                                               A46
                                              A47



https://freejeremy.net/2015/01/22/jeremy-hammonds-statement-on-the-plea-and-
sentencing-of-his-brother-jason-hammond/


Jeremy Hammond’s statement on the plea
and sentencing of his brother, Jason
Hammond
On January 22, 2015, Jason Hammond, Jeremy Hammond’s twin brother, was sentenced to 41
months in prison after accepting a non-cooperating guilty plea for his role in a militant direct
action directed at white supremacists in the suburb of Tinley Park.

We at the Jeremy Hammond Defense Committee completely and unequivocally support Jason
Hammond and all who choose to participate in militant direct action for a free an equal society.



I am heart-broken that my twin brother Jason Hammond will have to do years in prison for his
participation in the 2012 attack on a white supremacist gathering in Tinley Park.

I love my brother. Anyone who has ever met him knows he is the most charming, caring and
passionate guy around. You would often catch him at street protests playing the trombone in the
marching band, cooking food for the homeless, or teaching guitar to children.

For some, it may come as a shock to think he could have been involved in an armed attack
against neo-nazis. But it’s a troubled world we live in – sometimes you pick up the trombone and
picket sign, other times you gotta pick up the baseball bat and Molotov cocktail.

The prosecutors, police, and mayor of Tinley Park were so vindictive and eager to defend the
nazis that despite already having sentenced the Tinley Park 5 to prison, they arrested my brother
for the same action a year later. Setting a no-10% bail higher than Trayvon Martin’s murderer
George Zimmerman, they would not settle for anything less than years imprisonment.

At the same time, prosecutors intentionally threw the case during grand jury proceedings against
the cops who killed Michael Brown and Eric Garner – police literally getting away with murder,
again and again.

These are not isolated tragedies but more evidence of the inherently corrupt and racist nature of
the prison industrial complex. The connections are obvious, from the police who armed the Klan
for the Greensboro massacre, to the “New Jim Crow” of mandatory minimums, crack/cocaine
sentencing disparities, and felony second-class citizen status. This system has no future for
people of color and the impoverished: it’s a lifetime of starvation-wage servitude, imprisonment,
or death.




                                              A47
                                               A48



The protests “must be peaceful” says Obama and other so-called “community leader” sellouts
and establishment apologists. It’s a sick irony to hear the “hope and change” president call for
non-violence while he escalates U.S. imperialist wars in the middle east and refuses to prosecute
CIA torturers and Bush Administration officials who signed off on it. His phony promises to
“end racial profiling” and “demilitarize the police” should be rejected as attempts to channel our
anger into predictable, controllable, and ultimately ineffective reforms, when what we need is
abolition and revolution.

The system’s got to go, and we have to be prepared to use any and all tactics to overthrow it.
Burning, looting, flipping over cop cars. hacking websites, and beating up nazis.

I fully support my brother and those who engage in militant direct action to build a more free and
equal society. I urge everybody to check out my brother’s statement explaining his motivations
for participating in the Tinley Park action. Like Jason says, “these tactics could also apply to
different avenues of struggle, directed towards exploitative bosses, racist cops, gentrifying
landlords, sexist institutions, and fascist politicians”.

Even though I am saddened it has resulted in his imprisonment, I am proud that he was willing to
fight for his beliefs. We went to school together, played in bands together, protested together,
and now both of us are incarcerated. We may be in different prisons, facing different charges, but
we will always be together in the spirit of defiance. FREE JASON HAMMOND!




                                               A48
                                                A49



                          STATEMENTS BY JEREMY HAMMOND

https://freejeremy.net/2018/06/11/june-11-day-of-solidarity-with-long-term-anarchist-prisoners/


June 11 Day of Solidarity with Long-Term
Anarchist Prisoners
This message from Jeremy commemorates the 2018 June 11 Day of Solidarity with long-term
anarchist prisoners. To find out more, including how to write many anarchist prisoners, please
visit June11.org




                            Revolutionary greetings on this day of solidarity with Marius
Mason and long-term anarchist prisoners!

A raised fist to all those behind bars who maintain their dignity in the face of a system that
dehumanizes and exploits us! Our steadfast commitment to our collective vision of a free society
is more resilient than any prison they’ve ever built; even after all their iron bars and concrete
walls crumble to dust, we will remain standing strong together.

A raised fist to all those in the world writing letters, sending books, marching in the streets or
putting in all-nighters! Your words and actions have a ripple effect that reaches even those of us
the system has attempted to bury. You remind us that we are all part of something bigger than
any of us individually: that when one of us falls, others will pick up where you left off, and the
struggle continues.

Reflecting on this year’s theme of sustainability and burnout, I consider how we can stay
positively engaged despite the stresses and hardships of an oppressive society. Whether one is
imprisoned, warehoused like cattle in the most minimal conditions allowed by law, or whether
one lives in the so-called “free world” competing for survival in their financial rat race, we are



                                                A49
                                               A50



all struggling under an authoritarian power structure and an economic system we had no role in
creating and which offers us no future. I can understand how, in the face of a seemingly
overwhelming military force, headed by the most blatantly corrupt corporate fascist to date, the
odds may seem against us, and as a result, some can become jaded or burnt out.

Not a day goes by that I don’t say to myself that prison is fucking terrible and no one should
have to live like this. Not for one second, however, do I regret my actions that have brought me
here. Fully aware of the potential consequences of my illegal activities, I decided that it was
better to risk everything to change an unjust society than to become comfortable within it’s cage.
We can’t foresee every card that life deals, every betrayal or unfortunate circumstance; I’ve
made mistakes and tactical blunders, and have taken some losses along the way, but I still
believe in the power of direct action and hacktivism. The key to overcoming these challenges is
staying focused and active, and constantly evolving oneself to confront new circumstances while
staying true to our principles.

Possibly the greatest injustice as an imprisoned anarchist is the inability to participate in the
movements that we were a part of. Often we would be completely unaware of how history is
unfolding, if it weren’t for the diligent efforts of the comrades out there who have kept us
connected to our communities and informed of current news and analysis. Your work in this
regard is much appreciated; knowing that people have our backs, gives us continued strength and
inspiration. It brings a smile to my face every time I read a reportback or critical analysis,
knowing that it is still going down out there. And as I complete the final stretch of my bid, I am
preparing myself physically and mentally for my release, and look forward to joining you all.

See you in the streets!




                                               A50
                                                A51



https://freejeremy.net/2019/06/11/june-11th-2019-solidarity-message/

June 11th 2019 Solidarity Message

A raised fist to you all this June 11th! May this letter find you in revolutionary health and spirits.
Although I am unable to be with you physically on this occasion due to being held in captivity by
the BOP, I still feel connected with you on this day of solidarity. It was nice to run the 5K with
you a few days ago for Running Down The Walls. I also sent out a few dozen origami models
decorated with June 11th anarchist tattoos; you should be receiving those shortly.

Big ups to the other anarchist comrades behind bars. We have been through a lot of trials and
tribulations over the years: harassment from abusive guards, solitary confinement, diesel therapy,
the mind-numbing frustrations from battling the brutal bureaucracy for so many years. Never
have we been alone, however. Despite every effort the system has made to cut us off from our
friends and loved ones, from disconnecting us from the rotations of the Earth, we have still been
able to stay connected to the movement. The letters, the books, the messages of encouragement –
by undermining the punitive, isolating deterrent effect of the prison system, we are strengthened
to keep struggling through the storm.

For all this, I want to express my appreciation for the Anarchist Black Cross chapters, the Books
to Prisoners groups, the Friends of AK Press book club, those who sent in their personal zines:
your work has an immeasurable positive effect on our lives behind bars. Know that every prison
library we’ve passed through is saturated with radical literature, ready for the next curious soul
looking for something interesting to check out. Also inspiring are the various solidarity actions,
hearing that people are still out there taking direct action to destroy the old world and manifest
new ones. Where we are, we often aren’t in the best position to be hacking and smashing things
ourselves, but we can still rest easy knowing that things are still being hacked and smashed.

This June 11th also falls on the yearly “Officer Appreciation Week” (a separate event from the
National Police Week last month). Across the federal prison system, we are locked down in our
cells during the day while the pigs feast on fancy food from the free world, throw basketball
tournaments, and give each other cheap awards manufactured by prisoners. They clap each other
on the back when all the while their brethren continue to get away with murdering innocent
people in the streets. It’s hard to imagine what sickeningly nationalistic sociopath could support
such a week – but then again, this is the United States, headed by a fascist pig that pardons racist
police and war criminals!

Watching the sky fucking fall from afar, it is sometimes frustrating not being able to do much
about it. I’m often asked was all worth it, and how I have kept from being burnt out. Though I
have regrets about not carrying out my actions with complete precision, I have never once
regretted my involvement in the anarchist movement or committing the specific Anonymous
activities that have led to my incarceration. My only regret is that I didn’t carry out my actions
with complete precision, and that I was caught too early before I could complete many other
half-finished plans!




                                                A51
                                                A52



Reflecting on this year’s theme of combating amnesia, drawing inspiration, and looking to
previous generations, I thought about some things I recently read in Nelson Mandela’s
autobiography Long Walk to Freedom. On multiple occasions, the authorities offered him release
from prison if he would only renounce his actions and condemn the use of violence. Each and
every time, he refused to turn his back against his comrades! There is no greater integrity than
those who have been tested and stayed true, keeping their heads up high for so, so long. Having
developed an appreciation for the immense gravity and preciousness of time, I want to express
my deepest respects for you all serving long-term sentences, and commit myself to work towards
your immediate and unconditional release.

Until the last prisoner is freed and the last prison burned to the ground!
Jeremy (A)




                                                A52
                                                    A53



https://www.sparrowmedia.net/2019/10/jeremy-hammond-issues-statement-explaining-
why-he-is-resisting-the-edvas-grand-jury/

Jeremy Hammond Issues Statement Explaining Why He is Resisting the Grand Jury

“As many of you know, I was just a few months from my scheduled release from federal prison when I
was unexpectedly dragged in chains and planes to this raggedy detention center in Alexandria, Virginia. I
am outraged that the government is threatening additional jail time if I do not cooperate with their
grand jury investigation. Their draconian intimidation tactics could never coerce me into betraying my
comrades or my principles. In the spirit of resistance and with great contempt for their system, I am
choosing silence over freedom.



“I am fully prepared for the consequences of my decision just as I had been each and every time I was
faced with similar choices before. Long ago when I realized that government and capitalism were too
hopelessly corrupt and unjust to be reformed through legal or electoral means, I chose to engage in civil
disobedience and direct action. I knew then that my actions could land me behind bars, yet I fought on
anyway; after a dozen arrests and even a prior federal prison sentence for hacking, I chose once again to
use my computer skills to attack the systems of the rich and powerful as part of the Anonymous federal
case I am doing time for today.



“When I pled guilty, I took responsibility for my actions and my actions alone. I never agreed to be
debriefed or testify in any way, unlike the government’s informant Hector Monsegur, aka Sabu, whose
reward was one year of probation while I received the maximum sentence allowable by law. It was a
painful choice, but ten years in their dungeons was the price I was willing to pay so I could maintain my
integrity. I have never regretted my choices the entire time I have been incarcerated, and having seen
and experienced first-hand the abuses and inherent injustice of the prison industrial complex, my
commitment to revolution and abolition has only become more deeply entrenched.



“Now, after seven and a half years of ‘paying my debt to society,’ the government seeks to punish me
further with this vindictive, politically-motivated legal maneuver to delay my release, knowing full well
that I would never cooperate with their witch hunt. I am opposed to all grand juries, but I am opposed
to this one in particular because
                     . I am insulted that those in power claim that I have an ‘obligation that every citizen
owes his government’ to testify. As an anarchist, I am not part of their social contract, and do not
recognize the legitimacy of their laws and courts. Instead, I believe in a Dr. Martin Luther King Jr. quote I
had taped to the wall of my prison cell for years: ‘One has an obligation to disobey unjust laws.’



“It is difficult to view any of this government’s laws as just when they are so selectively enforced, and
when the government turns a blind eye to its own misconduct, misconduct that is on display every day
that Trump is in the White House. In my case, the government, through its informant, Sabu, instigated




                                                    A53
                                                   A54



numerous hacks, asking me to break into governments and companies all over the world. Nearly a
decade later, this misconduct remains ignored. The NSA continues to surveil everyone and launch cyber
attacks. Trump and his corrupt cronies continue to hold the world hostage to their megalomaniacal
imperialist pig whims while simultaneously refusing to comply with subpoenas and inquiries into their
vicious abuses of power. Meanwhile, Chelsea Manning and I are doing hard time in this dump for the
‘crime’ of refusing to allow our spirits to break, after ‘serving’ our sentences for exposing government
and corporate corruption.



“This absurd hypocrisy and desperate ruthlessness reveals a crumbling legal system, a system that has
robbed me of the majority of my adult life but could never take my humanity. I will continue to do the
right thing, no matter how long it takes. I know how to do time, and I will never be intimidated by their
threats. Ever!! I refuse!!”




                                                   A54
                                                            A55



                             Tweets by Jeremy Hammond
https://twitter.com/freejeremynet/status/1116329522754928641?s=21




Jeremy Hammond Support Committee
@FreeJeremyNet

“Deeply upset & angered to hear that Chelsea Manning was locked up for the ‘crime’ of refusing
to compromise her principles by cooperating with a Grand Jury. Her courage continues to inspire
those of us behind bars & in the free world. #FreeChelsea” - Jeremy Hammond #JeremyIn140


  How to Writeto Chel ea
   ddre
  Chelsea Elizabeth Manning
  A0181426
  William G. Truesdale Adult Detention Center
  2001 Mill Road, Alexandria, VA22314

  Pri n !mpo e repr ive. arbitrary regula I n on
  what pri oner may receive fro m th outside world and
  Truesdale Detention C nter is no dlffereuL allow the
  guide b Jo , hen sen Ing mail:

  D


      -
      drl!'U                     nd airor,
                               PMl~I

                             XDeco,
                                             Of C
                                                     , P<»1arGs .


                                       I<'t "o.rtsld ot I
                             '/. Send lx>o or ma     n.,
                                                            en..elOpe




9:17 AM · Apr 11, 2019




                                                            A55
                                             A56



https://twitter.com/freejeremynet/status/428913908498583552?s=21




Jeremy Hammond Support Committee
@FreeJeremyNet
"Yeah!
@JerryResists
released victoriously from MCC after refusing to cooperate w/ grand jury witch hunts.
PULLUPS in 9-NORTH!" #Jeremyin140
10:33 AM · Jan 30, 2014




                                             A56
                                              A57



https://twitter.com/freejeremynet/status/1116873343570010113?s=21




Jeremy Hammond Support Committee
@FreeJeremyNet

Chelsea Manning, the brave women who have come forward with their stories of assault, &
countless political prisoners suffering daily need our support. Extradition & imprisonment for
Julian Assange is wrong, but we can certainly chose who we throw our weight behind.
#JeremyIn140

   "Assange'sprosecutionmust be opposedbecauseit
   hasmajor implicationsfor free speechand the US's
   self-entitled right to bully other nationsinto giving
   up peoplewho haveneverevenset foot hereto face
      trumped-upconspiracychargesand long prison
    sentences.Butthere are plenty of other comrades
   behind barswho haveshownpolitical integrity and
    loyaltyto the movement.(FreeChelseaManning!)
        Perhapswe shouldfocusour supporton them
     insteadof a sexistwhite supremacistwho helped
                  Trumpwin the election."
                         Jeremy Hammond
            #Jeremyln140 . FreeJeremy.net. #FreeJeremy
9:18 PM · Apr 12, 2019




                                              A57
                                         A58



https://twitter.com/freejeremynet/status/1031925306448400384?s=21




Jeremy Hammond Support Committee
@FreeJeremyNet

“Support Incarcerated Workers on strike nationwide! #IWOC #FreeThemAll” - Jeremy
Hammond #FreeJeremy #JeremyIn140 #prisonstrike #NatTurnerDay #NationalPrisonStrike
#August21 Info and demands: http://sawarimi.org/national-prison-strike
Demos: https://itsgoingdown.org/prisonstrike/




11:25 AM · Aug 21, 2018




                                         A58
                                          A59



https://twitter.com/freejeremynet/status/987385465652342796?s=21




Jeremy Hammond Support Committee
@FreeJeremyNet

Fuck Sabu. #SnitchesGetStitches #FreeJeremy #JeremyIn140
Translate Tweet




1:40 PM · Apr 20, 2018




                                          A59
                                              A60



https://twitter.com/freejeremynet/status/935524023336914944?s=21




Jeremy Hammond Support Committee
@FreeJeremyNet
This #JeremyIn140 was originally written almost 2 years ago, but it still holds true. The US
government should not have the right to kidnap and torture innocent people. Support
@laurilove
and
@NoLove4USGov
! #FreeLauri #TrialAtHome




10:01 AM · Nov 28, 2017




                                              A60
                                                A61



https://twitter.com/freejeremynet/status/880093938966769664?s=21




Jeremy Hammond Support Committee
@FreeJeremyNet

Support #J20 defendants! http://resistthis.org/j20solidarity/ If you have other support links,
please reply here for a boost! #FreeJeremy #JeremyIn140




12:02 PM · Jun 28, 2017




                                                A61
                                            A62



https://twitter.com/freejeremynet/status/836622496208158720?s=21

Jeremy Hammond Support Committee
@FreeJeremyNet
Dear
@Snowden
and
@JulianAssange
: Trust Jeremy on this one. Please. #JeremyIn140 #FreeJeremy




12:02 PM · Feb 28, 2017




                                            A62
                                              A63



https://twitter.com/freejeremynet/status/829737128372350976?s=21




Jeremy Hammond Support Committee
@FreeJeremyNet

Support our troops! #poLivesMatter




#JeremyIn140 #FreeJeremy




                                                                                                                    ~
                                                                                                                    :;

  a~      .wf~vJe~khD~s                                          ..\\.«;S?of\~"~
                                     To-p,..\;e..OIIR_.live.s,°"~~                                                  !
                                              /<-f ~l   c..   A..L~•<..._, MovE.~<;"~   ' z.-c<>.(   ,d.J~•""~11i
    CVonr     TOr9et-     aho~t- J'aLL and
  eo~rt-    s~pport-       TOr t-hose       ~ho
      ~ere     arrest-ed       at- /oLaek
  LL,__,es Maffer       and    ant-L-:__7r~,r1;1p
                   raLLLBs.l''
           deremg        Hammond
       #Jeremyln"'l40.           FreeJeremy.Net.                                   #FreeJeremy


12:02 PM · Feb 9, 2017




                                              A63
                                             A64



https://twitter.com/freejeremynet/status/798646161498218496?s=21

Jeremy Hammond Support Committee
@FreeJeremyNet

Dear
@AmberRudd_MP
: Keep your filthy fucking hands off our comrade #LauriLove http://dailymail.co.uk/news/article-
3935460/Home-Secretary-Amber-Rudd-orders-British-computer-hacker-Lauri-Love-extradited-
America-allegations-stole-data-NASA-Army.html
#FreeLauri #JeremyIn140 #HandsOffLauri




4:57 PM · Nov 15, 2016




                                             A64
                                              A65



https://twitter.com/freejeremynet/status/758806066838638593?s=21

Jeremy Hammond Support Committee
@FreeJeremyNet

Thanks to all the orgs supporting the national prison strikes!
http://thinkprogress.org/justice/2016/06/15/3788178/prison-labor-strikes/
#solidarity #JeremyIn140

                                                  "llflC)I»S 'J1C)'J1HC)SEC)N
                                                     'l'DE INS ANI) C)IJ'l'S
                                                       SIJJ>t»()ll'l ING 'l DI~
                                                                            1   1


                                                   NA '11C)Nl\TJI)·~ ,, Ill SC)N
                                                           1


                                                  S''l llIKES. IllrC)C;,f»AJ»S,
                                                      1


                         ~~=~:=t                  ANI) AIIC; D()INC; 1 DEill    1


                                                           'l DING. <:I"
                                                                1


                                                     .JEllEMY D1.\)l)l()ND
                                                                #JEREMYI 140
                                                               FREEJEllE)IY. E'I'
                                                                #FllEEJERE IY

7:27 PM · Jul 28, 2016




                                              A65
                                              A66



https://twitter.com/freejeremynet/status/748550523188555776?s=21

Jeremy Hammond Support Committee
@FreeJeremyNet

Snitch Brandon Darby is still at it. Don't trust him or anyone who associates with him.
#JeremyIn140 #FreeJeremy


                                                                       rMOBe   nn.1111
                                                                      but are afrato t FBI
                                                                       Bdart>y@brt b rt com




12:15 PM · Jun 30, 2016




                                              A66
                                               A67



https://twitter.com/freejeremynet/status/735501184006389760?s=21




Jeremy Hammond Support Committee
@FreeJeremyNet

Info, Alabama:
http://democracynow.org/2016/5/13/alabama_prison_strike_organizer_speaks_from
Info, Texas: https://theintercept.com/2016/04/04/prisoners-in-multiple-states-call-for-strikes-to-
protest-forced-labor/
#JeremyIn140 #FreeJeremy #solidarity




12:02 PM · May 25, 2016




                                               A67
                                           A68



https://twitter.com/freejeremynet/status/727166283901341696?s=21

Jeremy Hammond Support Committee
@FreeJeremyNet

#Solidarity with striking incarcerated workers! #IWOC #JeremyIn140 #FreeJeremy Background:
http://austinchronicle.com/daily/news/2016-04-06/texas-inmates-strike-for-better-conditions/


  m~                   {}@{Mm
                   (!ID{}   @<OOiil?~ @A)~
           (IA)\i~~~~
               M~~@u'8~1F
                         ~~




                                                         .    -~
12:02 PM · May 2, 2016




                                           A68
                                        A69



https://twitter.com/freejeremynet/status/680070946279952389?s=21




Jeremy Hammond Support Committee
@FreeJeremyNet

Solidarity to #BlackLivesMatter




and #BlackXmas2 activists from #JeremyHammond. #FreeJeremy #JeremyIn140


                                             Dont forget our
                                               11      1


                                        comradesarrestedat all
                                         the #5lacklivesMatter
                                          protests - ongoingjail
                                          and court support are
                                          neededto fightthese
                                                charges.            11


                                            Jeremy Hammond
                                               FreeJeremy.net
                                         #FreeJeremy • #Jeremyln140

12:02 PM · Dec 24, 2015




                                        A69
                                              A70



https://twitter.com/freejeremynet/status/556194277727166465?s=21




Jeremy Hammond Support Committee
@FreeJeremyNet

"Props to comrade
@APT1337
for speaking out against Sabu. Fuck that rat bastard! http://pastebin.com/raw.php?i=fSdTyJSw
" #JeremyIn140
4:00 PM · Jan 16, 2015

https://twitter.com/freejeremynet/status/546041303700873217?s=21




Jeremy Hammond Support Committee
@FreeJeremyNet

"Prosecutors threw the case. Ask any prisoner or lawyer, when does grand jury EVER not indict?
When it's a killer cop!" #JeremyIn140 #POLtwt
3:36 PM · Dec 19, 2014·
https://twitter.com/freejeremynet/status/441751573191229440?s=21




Jeremy Hammond Support Committee
@FreeJeremyNet

"Props to #LauriLove for refusing to hand over encryption keys! Stay strong, keep fighting.
#FreeAnons #FreeLove" #JeremyIn140
8:45 PM · Mar 6, 2014




                                              A70
                                                              A71


Honorable Anthony J. Trenga
401 Courthouse Square
Courtroom 701
Alexandria, VA 22314


January 24, 2020


Dear Judge Trenga,

          My name is Robert Boyle, I am a business owner, writer, and publisher. I have been friends with Jeremy Hammond
for approximately 15 years and during that time have worked closely with him on various !activist projects. Due to those
shared organizing experiences, I am convinced that Jeremy holds himself to a strict ethical! code based on his firmly-held
social justice beliefs.                                                                      i

          I am writing to you today because there is no doubt in my mind that Jeremy cannot 1becompelled to testify against
others, even with the threat of additional jail time. I have had many political discussions with Jeremy, both personal and in
larger meetings, during which his commitment to opposing oppression and practicing princip)es of mutual aid and solidarity
has been abundantly clear. Jeremy is motivated by the belief that the system of capitali$m in which we live under is
inherently oppressive. He has held these beliefs since he was young, since before I knew µim,and will most likely hold
them the rest of his life. Though the court may disagree, he undoubtedly believes that the actions he took that resulted in his
incarceration were justified. In alignment with these steadfast convictions, he would absolut~ly consider it a violation of his
personal principles to testify against others. This has already been born out with his refusal to provide statements or
evidence against others during his original trial. He has already proven that he is willing to accept a longer prison term
rather that cooperate with the state against other activists. This selflessness has been a defining aspect of his activist work,
from feeding the homeless to computer trainings to protesting unjust wars. .                     :

          Given Jeremy's unwavering personal ethics, it is entirely clear to me that any additional jail time that is inflicted
upon him for refusing to testify would be utterly punitive. He is already serving time for his beliefs,
                                                                                                  I
                                                                                                          and to extend that time
would only setve to punish him further. It will not setve the court's interests. I firmly believe!that he cannot be compelled to
testify against others. Please release him from the grand jury and allow him to serve the rest dfhis time peacefully.

         Sincerely,

         Robert Boyle


                              -


                                                              A71
                                                   A72
Honorable Anthony J. Trenga
401 Courthouse Square
Courtroom 701
Alexandria, VA 22314

February 27, 2020

Dear Judge Trenga:

I'm writing to you today about Jeremy Hammond's case, and to explain that his continued detention is
purely punitive with no hope of coercing him into testifying. My name is Emma Best, a transparency
activist, journalist and former analyst and hacker. I'm the co-founder of Distri~uted Denial of Secrets,
an internationally recognized transparency collective dedicated to publishing \eaked and hacked
information of public interest, where one of my primary roles is receiving suomissions and interacting
with sources. In my role as a journalist, I've also become quite familiar with J~remy Hammond's case,
having reviewed the sealed file - which was leaked to me by a third party - ruiidhave written about it,
breaking several stories involving Jeremy,                                   which have been referenced
by reputable news outlets in several countries.                                 '
                                                                               I        .

I'm writing to share my belief, based on experience with Jeremy's case and with      people like him, that
Jeremy will not be compelled to testify, irregardless of any resulting penalties,. I've worked with and
studied a number of idealists and sources similar to Jeremy, and have read countless words he wrote in
private, candid chats as recounted in logs seized by the Federal Bureau oflnvestigation and later leaked
to me. Jeremy's principles led him to make a non-cooperating plea agreement) in which he not only
accepted responsibility for his actions but their consequences - while refusing to cooperate with the
government despite the potential for a more lenient sentence.                    '

 Since he made that plea deal, I've followed his written statements closely. Th~se public statements
make it clear that nothing has changed the strength of his convictions or his d~termination to continue
to follow them. His words now are the same ones he used in private chats witfunumerous individuals
prior to his arrest, all of which have indicated he is someone who is dedicatedito his beliefs and
imminently ready to sacrifice himself for them. In my former role as an analy~t and my current role as a
handler for sources, assessment of a source's intentions, determination and sta~ility has been part of my
job. All of my experience tells me that Jeremy will not change his mind, and will stand by the anarchist
principles which drove him to activism and to his non-cooperating plea agreement.

If the court decides to keep Jeremy in prison, it will not find the satisfaction it,seeks. The
imprisonment, which in this instance is meant to only be used coercively, is diJOmedto fail. The court
will only succeed in punishing a man by keeping him jailed- at great cost to the government (and thus
the tax payers). Simply put, doing so won't serve any reasonable person's conception of justice .
                      . -··                                                    '




Emma Best (Em)
Distributed Denial of Secrets

                                                   A72
                                               A73


Honorable Anthony J. Trenga
401 Courthouse Square
Courtroom 701
Alexandria, VA 22314

29 February 2020

Dear Judge Trenga:

My name is Bria Murray, and for the past six and a half years, I have been:the head of the
Jeremy Hammond Support Committee. Jeremy and I were friends prior to his arrest, and, in
2013, he asked me to take over the public face of his support committee. S;incehis arrest, I have
not only maintained a close relationship with Jeremy, speaking with him ffequently through
email, phone, and letters, but I have had the privilege of speaking internationally about Jeremy
and his case.

As you are probably aware, as part ofmy duty as head of his support coruiliittee, I frequently
post both tweets and long-form written pieces Jeremy has written on his b~halfto both his
website and his various social media accounts, including Twitter and Facebook. He sends these
to me personally through either email or letters, with the understanding thiit they are for me to
post for the public to read. These tweets and written pieces give the public! a way to not only
connect with Jeremy, but they also frequently discuss his personal and political beliefs.
                                                                           !



One of the things that has been consistent through the years that I have kn9wn Jeremy is his
unwavering commitment to his personal and political anarchist beliefs. If itnything, his time in
the prison system has strengthened his commitment to his beliefs. There ·has been an extensive
precedent of releasing grand jury resisters with "no possibility of compli~ce" and I can tell you
with absolute certainty that this standard applies to Jeremy. One of the cor¢ tenets of anarchism
is a steadfast refusal to cooperate with the state and a staunch belief in pri~on abolition. As an
anarchist myself, and as someone who knows Jeremy better than almost a*yone, I can
confidently say that Jeremy will never betray those ideals. After taking a lion-cooperating plea
deal, ensuring he would not have to talk to or cooperate with the state, he ~as since served over
seven years in federal prison for actions taken in defense of his political b~liefs and remains as
entrenched, defiant, and uncompromising as ever. If a grand jury is meant :to coerce a potential
witness into testifying, then there is no point in keeping Mr. Hammond any further, as he will
never testify. To anyone who knows, Jeremy, it is clear that nothing will n;iove him. He will
remain strong and silent no matter the personal cost.

As he stated after he was originally placed in contempt, "Their draconian jntimidation tactics
could never coerce me into betraying my comrades or my principles. In th~ spirit of resistance
and with great contempt for their system, I am choosing silence over freedom .. .I have never
regretted my choices the entire time I have been incarcerated, and having ~een and experienced
first-hand the abuses and inherent injustice of the prison industrial complei-, my commitment to
revolution and abolition has only become more deeply entrenched." These words show a
powerful resolve, one which will not be weakened by further incarceration.




                                               A73
                                                A74


Because ofthis resolve, I am asking you to please release Jeremy from his icontempt. By the very
act of calling him front of this grand jury, it prevented him from completing the Residential Drug
Abuse Program (RDAP) at FCI Memphis, the federal facility he was being: housed at prior to his
incarceration in Alexandria. Had he been allowed to complete his time in !µ)AP, he would have
been eligible for early release to a halfway house on December 12, 2019, ~here he would have
been able to begin rebuilding his life and reconnecting with the friends, family,
                                                                             '
                                                                                  and community
that loves and misses him so much. However, because he did not completei this program, he his
early release was taken away, and he will have the time he would have beeµ granted to him by
virtue of completing RDAP added back on to his sentence.                     '

Please do not continue to punish Jeremy further for adhering to his sincerely held personal and
political beliefs. I cannot overstate Jeremy's unwillingness to be moved. !~all ofmy history with
him were not enough to convince me, he has stated to me multiple times tllat  '
                                                                                he has no intention
of testifying in front of this - or any other- grand jury. And I believe him.!With
                                                                              '
                                                                                    everything in
me. I believe him. The court will not gain any knowledge and will not ben~fit in any way from
Mr. Hammond's continued incarceration. If the true purpose of confining grand jury resisters is
to coerce, but not punish, I can tell you with absolute certainty that Jeremyiwill never be coerced,
and must therefore be released.                                               '

Thank you for taking the time to read my letter, and for your time and atteri.tion
                                                                            I
                                                                                   to this important
matter.                                                                     ,

Sincerely,


(fjm
Bria Murray.
aka, Grace North




                                                A74
                                                A75



Honorable Anthony J. Trenga
401 Courthouse Square
Courtroom 701
Alexandria, VA 22314


Dear Judge Trenga,


       My name is Jason Hammond, and I am Jeremy Hammond’s twin brother. Nobody knows
Jeremy better than I, as we have lived together our entire lives except for his prison time,
where we remain close with phone calls, letters, and visits. But we are more than just brothers;
we are comrades, as we are both principled anarchists who have been engaging in political
activism for our entire adult lives, which amounts to almost two decades. I am writing to you to
tell you about why holding Jeremy in contempt for refusing to speak to a Grand Jury is punitive
and ineffectual, thus demonstrating how there is no legal basis for his continual incarceration at
Alexandria, Virginia.
       As mentioned, we have both been involved in political activism for our entire adult lives,
which started off as mobilization in opposition to the wars in Afghanistan and Iraq. This opened
the doors for us to learning about other movements, such as feminism, anti-racism, worker,
immigrant and LGTBQ+ rights. We began protesting. Entering these struggles, we quickly
became aware of how when we organized, the police and prisons repressed the movement for
liberation and equality. We began challenging police brutality, mass incarceration, and the
racism inherent within the system of capitalism. Whether you agree with us our not, we viewed
the function of police as oppressive and our opposition; those that worked against our vision of
a free society and are not to be trusted.
       As we became more active, we began participating in civil disobedience, which is the
practice of voluntary arrest in order to highlight an issue or to challenge an unfair law. In fact,
we have both been arrested about 20 times for activism related to our political beliefs. Every
time, the police attempt to question us about our movement, who else we were organizing
with, if we would aid with their investigations in other activists who may be planning on




                                                A75
                                               A76



breaking laws, and this was in exchange for a lighter sentence or charge for ourselves. And
every single time we refused to speak, not just because we would never want to subject our
comrades to the harms of the police state, but we would never betray our friends and the
movement for our own personal benefit. As you may have heard, snitching goes against the
core values of the movement, and we have always maintained our 1st and 5th amendment right
under the constitution to remain silent.
       Jeremy has personal experiences related to snitching, as twice he has been on the
receiving end of informants in the movement. When he was twenty, he was sentenced to his
first felony was for hacking a racist right-wing website. Jeremy and another hacker took down
the website for Protest Warrior, which engaged in harassment both online and in real life of
unsuspecting protesters, but the other hacker who worked with him was arrested and
cooperated with the police in order to bring charges to Jeremy in order to reduce his own
sentence. Jeremy did over a year in prison, which further solidified his resolve to never
cooperate with the police, as he would never wish prison time upon anyone.
       But the most salient demonstration of Jeremy’s disregard for police collaboration is the
very case in for which he is now incarcerated; an informant working with the FBI literally
provided Jeremy with the information needed to do the Stratfor hack in order to save his own
skin. The informant, Hector Monseguir, received time served for his own computer fraud
charges by becoming a snitch and working with the FBI to encourage other hackers to commit
illegal acts in order to entrap members of the well-known hacker group Anonymous in which he
was a member of. Jeremy and 5 others were arrested, and Jeremy received the maximum
sentence of 10 years.
       During the last 8 years of his incarceration, he has written and published extensively
about his decision in refusing to cooperate with authorities, about how he views the
government as possessing illegitimate sovereignty over people and their communities, and how
to U.S. causes great harm with pointless and racist wars and a prison system that strips people
of their humanity, and how the government protects an exploitative capitalism which robs
people of their dignity and morality. He has always held steadfast in his beliefs and motivations




                                               A76
                                              A77



for hacking the private security industry which led to his arrest and incarceration. This is all

well-documented    in court transcripts for Jeremy's case and the government is well aware of his

history, views and political resolve. And now it comes as a horrible irony that he is receiving

-additional prison time for being held in contempt of a court that




       Cooperating with the grand jury is something Jeremy will never do, and federal

investigators know this, as they have records of decades of verbal and written documentation

of his demonstrated opposition to the systems of law and order. As he has himself suffered at

the hands of the state because of a snitch, he is the last person who would ever collaborate

with the feds, which could effectively bring another person into the harmful maws of the U.S.

prison system. For this reason, the logic of holding him in contempt and freezing his sentence in

order to coerce him into speaking will never work, and is merely serving as further punishment

for the charges in which he was already convicted of and sentenced to by order of Judge

Loretta A. Preska. He was expected to have been released early last December, in 2019, as he

would have received time off his sentence for participating the RDAP rehabilitation     program.

But his contract was interrupted when he was transferred to Alexandria, which effectively

adde d another year to his sentence in addition to the time in which he is now serving. I ask that

you release Jeremy immediately from contempt and return the 5 months he has served for the
                                                 st      th
duration of the grand jury for maintaining his 1 and 5 amendment rights to remain silent.



       Thank you for your time and consider tion in this matter.




       Jason Hammond




                                              A77
                                               A78
                      Margaret Ratner Kunstler
                           Attorney at Law

       212.924.7025 (o) • 347.402.2014 (f) margaret@kunstlerlaw.net

Honorable Anthony J. Trenga
401 Courthouse Square
Courtroom 701
Alexandria, VA 22314

March 9, 2020

Dear Judge Trenga:

I am a criminal and civil rights attorney that was admitted to the bar in 1970. I was one of the
lawyers who represented Jeremy Hammond against charges filed in the Southern District of New
York where he ultimately pleaded guilty to a CFAA violation. Over the nearly two years he was
at the Metropolitan Correctional Center in New York, I spent many hours with him and spoke
and corresponded with many people from Chicago who knew him before he was arrested. I know
him well.

I can tell you with certainty he is a man of his word and one who would sacrifice his life rather
than violate a principle he lived by. This absolute rigidity is only equaled by his tenderness and
generosity. The hundreds of letters sent to the court requesting leniency in his sentencing were
full of personal stories describing how the writer was helped by Jeremy and how his selflessness
was an event or a series of them that stood out in their lives as a rare example of human kindness
that would never be forgotten.

I found a Jeremy to be kind at the same time that he stood absolutely firmly behind what he
considered the way a human being as a member of a community should behave. He actively
opposed racism and sexism and all forms of prejudice and believed in sharing whatever material
goods he possessed. These are precepts upon which his self-respect is based and for which he
gained the respect of his neighbor and community.

I believe there is nothing that would convince him to stand in front of a grand jury and give
testimony about another person. His incarceration is now and has been from the start a
punishment for his standing up for his beliefs. He could never be coerced into doing something
that violated one of them.

Thank you for your time.

                                     Sincerely,

                                                                    --v~
                                     Margaret Ratner Kunstler



                                               A78
3/9/2020     8:47    PM FROM: Staples                                   TO: +13474022014                P.     1




           Honorable Anthony J. Trenga
           401 CourthouseSquare
           Cou1troom701
           Alexandria, VA 22314




           5th of February, 2020



           DearJudge Trenga,

           My name is Jake Davis. I was arrestedand convictedfor involvementin the Anonymousand LulzSec
           hackinggroups during2011. I was sentencedto 2 years' imprisonmentin the UnitedKingdomand
           given a 5 year SeriousCrime PreventionOrder,which has now expired.

           Given my past experiences,I am familiar with essentiallyall of the world's most prominenthacker
           cases, and ii is my beliefthat, out of every hacker/activistI've encountered,Jeremy Hammondis by
           far the least likely to give evidence.I am certain of this as an absolutefact from first-handexperience.
           Any attemptsto coerce or intimatehim will fail, thereforehis continuedimprisonmentis utterly
           pointless.He is a personof principle,discipline,and sheer willpower,and will never concedeto the
           demandscurrentlyforced upon him.

           KeepingJeremybehind bars is also a deeplycounter-intuitivemove. He is a brilliantand skilled
           individual,and as we move more into an era of rapidlyevolvingcyber threat, the world needsJeremy
           as an expert and voice of reasonfor the many.By stoppinghim from interactingwith society,the U.S.
           governmentis ironicallymakingsociety less secure.

           Every other affiliate of Jeremy relatedto this case is now free and working professionally,applying
           their talent throughoutthe world, advisingand setting up honest.ethical companies,and makingthe
           averageperson muchsafer in the digital landscapethrough research,education,and awareness.
           Jeremy needs and deservesthe same opportunity.

           With all of this in mind, attemptingto lengthenhis incarcerationis not only malicious,it's fundamentally
           illogical• he will never yield to cooperation,and his brillianttalents are being aggressivelyand
           knowinglyhinderedby a prosecutionthat seems now to be fuelled by embitteredrevengeratherthan
           a desirefor justice. Everyoneinvolvedis fully awarethat Jeremywill never cooperate,and yet
           somehowthis situationis allowedto continue.Please put an end to it.

           Thank you for your time,
                                                    A80



                                                 Elisa Y. Lee




Honorable Anthony J. Trenga
401 Courthouse Square
Courtroom 701
Alexandria, VA 22314


March 7, 2020

         Re: In re Grand Jury Subpoena John Doe 2010R03793, No. 19-dm-00050-AJT

Dear Judge Trenga:

          My name is Elisa Lee. I am an attorney based in New York City and a close friend of Jeremy
Hammond, who I have known for more than 14 years. I write to you today because there is no question in
my mind that keeping Jeremy confined at the Alexandria Detention Center, with his federal prison
sentence paused, is onl):'and purely punitive, as there is no possibility or likelihood whatsoever that
Jeremy will be coerced from his position of silence. I say this based on my close personal knowledge of
Jeremy's reasoning behind his refusal to testify, his mental stamina, his consistency of character over the
decade and a half that I have known him, and the deeply-held belief system by which he has led his entire
adult life. Indeed, Jeremy has spent the majority of his adult life incarcerated-nearly a decade behind
bars-for politically-motivated actions that he felt impelled to take in line with his anarchist and
antifascist beliefs, the same beliefs that now undergird his refusal to testify in this grand jury. He has
adamantly refused to cooperate or collaborate with the government in each of his prior cases (which
includes not just the two that resulted in federal prison sentences, but the long string of arrests he has
endured in his very politically active life). To expect him to change his mind and agree to testify before a
grand jury-which is understood by anarchists like him the world over, in no uncertain terms, as a
particularly egregious form of government cooperation-is to expect him to take a course of action
completely at odds with how he has always conducted himself in similar situations, and the principles that
have been the driving force of his entire adult life.

        I have visited Jeremy in prison every year except one over the past five years, and maintained
regular communication with him to the present day. But the focus ofmy letter to you today will be the
Jeremy I knew when I first met him many years ago, before he ever stepped foot in a prison; because it is
key to understanding the strength of his character and the longevity of his dedication to causes that are the
very reason he finds himself before you today.

         When I first met Jeremy, at the end of 2005, he was 20 years old and had just been arrested for
joining other antiracists and antifascists in protesting a neo-Nazi rally in Toledo, Ohio. In fact, for that
incident Jeremy was charged with contempt of court for violating a court order that had placed restrictions




                                                    A80
                                                      A81


on protesting the Nazis. As someone whose earliest childhood memories involve being harassed by white
supremacists and neo-Nazis in the California desert, I was impressed that Jeremy, a young white man,
was willing to risk his own safety and liberty to oppose racism and fascism in the streets at a time when it
was not a popular or by any means mainstream thing to do (and certainly did not reach the level of
national discussion and engagement the way itha~ in recent years). Jeremy became my roommate shortly
after I met him, and I quickly came to learn that the Toledo incident was not just a one-off or occasional
type of activity for Jeremy. Political activism-particularly the kind that comes with risks-consumed
his life as though it provided his lungs oxygen and his bones marrow, and this has not changed about him
between the Jeremy I knew then and the Jeremy I know now.

         Though only 20 years old, when I first met him, Jeremy was already well known in activist
circles in Chicago and beyond. Just a few months prior, in August 2005, the Chicago Reader had
published a story on Jeremy that discussed the potential federal case against him for hacking the website
of Protest Warrior, a right-wing group that was known for disrupting anti-war protests with its pro-war
messages. The Chicago Reader article noted, among other things, that Jeremy was refusing to cooperate
with the government. Not even old enough to drink and threatened with the overwhelming weight of the
federal criminal legal system, he nevertheless did not waver in his stance against cooperation with the
government. And 15 years and two prison sentences later, he still will not waver. There is absolutely no
reason to expect him to do so now.

         Living under the threat of government persecution has never stopped Jeremy from continuing to
hold true to himself and remain politically active, whether he is free or in prison. While potential federal
charges loomed over him as a young man in 2006, long before I stepped foot in a law school, I marched
with Jeremy in the historic, massive immigrants' rights march on May Day, and rode alongside him at
"Critical Mass" bicycle rides that were known to end at times with police brutality and arbitrary arrests.
Being true to himself, and being present and politically active in order to contribute however he can to the
causes of the oppressed and marginalized for a better world, has always been more important to Jeremy
than protecting himself or living a comfortable life.

         One of my fondest memories with Jeremy is watching the movie Vfor Vendetta together in
theaters, in the spring of 2006, while the threat of his first federal charges still weighed over him. Going
to see the movie was his idea, and I distinctly recall him carrying with him the graphic novel on which the
movie is based. Vfor Vendetta's central theme of integrity in the face of government power, at the cost of
severe personal sacrifice, has long been a profound, inspiring, and deeply personal, message for Jeremy.
In a public statement he made after he was held in contempt last fall, he ended with a quote from Vfor
 Vendetta that he holds dear to his heart: "Our integrity sells for so little, but it is all we really have. It is
the very last inch ofus, but within that inch, we are free." As a deeply principled person who has spent
most of his adult life in prison, that "inch" of freedom is what Jeremy lives for, and if he were to lose that
inch by cooperating with the government, the many years of his young life that he has sacrificed to prison
walls will have lost the meaning and purpose they have managed to have.

        The Jeremy I knew back in 2005, when he was 20 years old, and the Jeremy I know now, recently
turned 35, and the Jeremy I have known in between, would never agree to provide testimony to a



                                                      A81                                                       2
                                                    A82


government seeking to implicate another person-regardless of the target or subject matter of the
investigation, and regardless of whether Jeremy even had any information to provide. For him, this is not
about protecting any particular individual, but about the principle ofrefusing to be complicit with a
government he finds fundamentally and irredeemably unjust. Jeremy has already served two prison
sentences (the latter to near completion) in cases where his prosecution could not have happened without
a key government informant, which makes his refusal to testify even more personal. To testify would
amount to betraying himself and the life experiences that have scarred and shaped him deeply.

         Finally, if you get to know Jeremy, you would quickly learn that he has a great sense of humor
and an almost inhuman ability to be positive and see the upside to even the worst of situations. This
enviable personality trait and blessing of his brain's wiring no doubt has gotten him through his many
years in prison, though not without scars. It is sometimes unsettling to me how go-with-the-flow he is,
how he is able to adapt well to any situation, including being uprooted and hauled from prison to prison at
a moment's notice (I have visited him in three different prisons and jails in a span of three years because
he has been moved around so much). I do not say this to downplay the seriousness of his incarceration
and the toll it has taken on him. I say this to make clear that he is an incredibly strong person mentally
and will not be broken; what is broken, and inappropriate, is the procedure of jailing him for contempt for
a punitive purpose.

        Respectfully, I urge you to release Jeremy from his confinement at the Alexandria Detention
Center or, at the very least, to order that the running of his federal prison sentence resume for as long as
he remains there.

                                                   Sincerely,

                                                 ~~-
                                                   Elisa Y. Lee




                                                    A82                                                        3
                                                A83



Honorable Anthony J. Trenga
401 Courthouse Square
Courtroom 701
Alexandria, VA 22314

March 8th, 2020

Honorable Judge Trenga,

My name is Freddy Martinez and I am an investigative journalist and government transparency
expert who has written extensively on technology and policing. I was previously a Fellow at the
Freedom of the Press Foundation where I helped to protect journalists and their sources in
defense of the First Amendment. I write to you in my personal capacity. I came to meet Mr
Jeremy Hammond while living in Chicago and have known him for well over a decade.

I am writing to you because in the decade I have known Jeremy, I have always known him to be
a thoughtful, talented man with deeply held political beliefs. It is also known to me and his
supporters that there is nothing in the world that would cause Jeremy to betray his principles
and indeed he has not since his arrest in 2012. In my correspondence with Jeremy, he has
always continued to ask about the issues he’s passionate about.

I know that Jeremy is a deeply committed activist. Many of his supporters have known him as a
passionate person who would volunteer feeding the homeless and organizing for a more equal
world. He is also a passionate person who would go out of his way for his friends and it is not
uncommon to continue to hear new stories about his life in Chicago. I’ve known his friends and
supporters for close to six years and I know that they were reading plans for Jeremy to come
home in December of 2019.

Unfortunately, he is incarcerated at great personal cost and can not complete his remaining
federal sentence. It’s my belief that Jeremy would never violate his principles, not even under
threat of additional jail time. His steady dedication to his principles are too entrenched into the
person that is Jeremy.

We ask that the Court release Jeremy from imprisonment. It would not serve the interests of
justice to continue to hold him in contempt; any further detention would serve to only punish
Jeremy but would not compel him to testify.

Respectfully,

Freddy Martinez




                                                A83
                                               A84

Honorable Anthony J. Trenga
401 Courthouse Square
Courtroom 701
Alexandria, VA 22314

March 2, 2020

Dear Judge Trenga,

I am Nancy Norelli, the lawyer for a prison support organization called "FreeAnons." Jeremy
Hammond was an integral part of FreeAnons, before his 2012 arrest. He built our ﬁrst
website, wrote articles on pertinent legal issues that affect activists, and most importantly,
lent us a tremendous passion for justice, which has inspired me to work, since that time, as
FreeAnons' pro bono lawyer. This is not a job I would have undertaken, or continued, without
the driving force of Jeremy's undying spirit. I have also served as Jeremy's legal support on
and off throughout the years, on prison-related issues. FreeAnons has thrived since 2011, in
overwhelming part because Jeremy has been a deep, and abiding, inspiration to me. On my
worst days, and there have been many over the years since his arrest, I was able to renew my
commitment to this work, because of his steadfast encouragement. I count him among my
closest friends.

Jeremy has been a recipient of FreeAnons' support. But any support we have given him pales
in comparison to the support he has given back to others, throughout his time in prison. He is
an inspiration to a worldwide community of activists, who hold him in the highest regard for
his integrity and principles. He has demonstrated these principles from the day of his arrest,
onward. His refusal to cooperate with the United States in his original case in SDNY, in exchange
for a lighter sentence illustrates this. His advocacy for other prisoners, despite his own difﬁcult
circumstances, illustrates this. His beliefs are forged in ﬁre, and immune to threat or coercion. I
have watched him remain true to himself, and adhere to his code of honor, for years. Speciﬁcally,
his beliefs will not allow him to testify before the grand jury now assembled in the EDVA, or any
other grand jury, ever.

Judge Trenga, I understand the grave responsibility you are duty-bound to uphold. Your
reputation for honesty and fairness precedes you. As an ofﬁcer of the court, I respect your
position, and the legal precedents you must uphold. My letter to you is to implore you to
consider the facts underlying this particular case: Mr. Hammond will never deviate from his
conscience. I believe, from the bottom of my heart, that even if he were to face another grueling
8 years in BOP custody, in order to comply with his beliefs, he would do so. His commitment
to his conscience is, without exaggeration, legendary. I have seen proof of this, time and time,
again, in my work with FreeAnons. I speak with activists, worldwide. Almost without exception,
every consultation I have with these activists, whether from the United States, the E.U., the
Middle East - quite literally - from across the globe, includes an expression of their admiration
for Jeremy's unwavering commitment to his conscience. I've been privy to these conversations
for years.

Judge Trenga, I implore you to take this information to heart, just as Jeremy has touched the
hearts of so many. I ask you, for a moment, to please consider the kind of person who would
inspire a lawyer to give up all income from a legal practice, and sacriﬁce time with family and
friends, for 8 years. The answer is that only an extraordinary person like Jeremy inspires a
                                                 A84
                                                   A85
life-change as profound as mine. Please release him. His continued imprisonment serves no
purpose, except punishment. It does not serve the court's interest. It does not serve society's
interest. It will not convince him to testify, ever, due to his deeply-held political beliefs. Jeremy's
commitment to those beliefs changed my life for years. I ask you, respectfully, to see his
commitment, and allow it to change your mind about his continued conﬁnement. I ask you to
let this moment in time be the impetus for change - not for years - but for just enough time to
reach a decision to release him. It is the right thing to do, ethically, legally, and morally. Thank
you for your consideration.

Very truly yours,




Nancy Norelli
Attorney-at-Law




                                                 A85
A86




A86
A87




A87
                                                    A88
Honorable Anthony J. Trenga
401 Courthouse Square
Courtroom 701
Alexandria, VA 22314

March 9, 2020

Honorable Judge Trenga,

I have been a friend of Mr. Jeremy Hammond for the last 15 years. In that time I have come to admire his
commitment to the causes he believes in and his stubborn refusal to ever
compromise his beliefs in the face of repression.

I met Jeremy initially through writing and publishing activist literature and we formed a deep friendship
based on our shared love of technology and our shared commitment to making a better world. During that
time Jeremy and I would speak daily, and I grew to know him as a man who is extremely consistent with
and committed to his beliefs. I now work at the legal non-profit organization, the Electronic Frontier
Foundation, defending civil liberties as they intersect with technology. In my line of work I help defend
people against digital threats from nation-state backed hackers attacking civil society. I have helped
expose companies that sell “stalkerware” that allows people to spy on a spouse or significant other. I have
investigated and brought to light surveillance by the governments of Lebanon and Kazakhstan on their
citizens. I have researched “phishing” campaigns against US civil society organizations. My work has
been featured on the ​NBC Today Show​, ​Reuters​, and the ​New York Times​.

Jeremy and I may have gone down different life paths but to this day he remains one of the most
committed and courageous people that I have ever met. I would not be where I am today had it not been
for the formative years I spent with Jeremy talking about our deep interest in technology and sharing a
deep commitment to ethics and human rights.

I am writing to you today to implore you to release Jeremy from imprisonment. It is my belief that his
commitment to his ideals are so strong that he will never testify in a closed court or before a grand jury.
We have talked in the past at some length about the principals of grand jury resistance and I know that he
is a firm believer in these principals. Jeremy has already demonstrated that he is willing to go to prison for
his beliefs. For Jeremy prison does not serve as a deterrent and will not serve the courts’ interests in any
way. Continuing to hold Jeremy in contempt only prevents him from rejoining the community, his family,
and his friends where he can be a benefit to society.

Sincere thanks,
Cooper Quintin




                                                    A88
A89




A89
A90




A90
A91




A91
                                               A92




Honorable Anthony J. Trenga
401 Courthouse Square
Courtroom 701
Alexandria, VA 22314
March 7th, 2020

To Whom it May Concern,

       Jeremy Hammond and I met at Glenbard East High School in 2002 as students. He was
publishing an “underground” newspaper at that time, and I offered to help. For those of you
who do not remember the Fall of 2002, the administration of George W. Bush was engaged in a
campaign of mass-disinformation and lies to justify an illegal, unethical, and immoral imperialist
war. I joined Jeremy and our fellow students in publishing tens of thousands of pamphlets,
newsletters, and flyers educating our generation and the public about the lies, criminal
intentions, profit motives, and genocidal aspirations of the United States Government. I was
inspired by the way Jeremy was able to change the minds of my peers - I saw how our meetings
and rallies would exponentially increase in size every time a new tract came off the press. Our
peace rallies started with 3 of us, and grew to 300 in a matter of weeks.
       The invasion of Iraq, the slaughter of innocent women and children, and the U.S.-
sponsored rise of global terrorism completely changed our generation’s understanding of
politics - and it forever changed Jeremy Hammond. It became apparent that telling the truth,
publishing, educating, and peacefully protesting did not change what was - and is - a fascist
empire hell-bent on maintaining global capitalist hegemony.
       Understanding the bloodlust of the U.S. Government, Jeremy quickly shifted gears from
a person of words to a person of deeds. He landed multiple stints in prison for his actions, both
in the physical and in the digital realm. Every time the judges and prosecutors would sentence
him, he was unrepentant. In conversations, he acknowledged the legal consequences of his
deeds. Jeremy has made it very clear - with his deeds, his pronouncements, and his refusal to
participate in the grand jury - he is an anarchist and does not consider the state or the
capitalists whom control the state legitimate rulers.




                                               A92
A93




A93
